Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 1 of 165 PageID #:402




          Exhibit F:
 City of Chicago Office of the
   Inspector General “Gang
       Database” Report
  Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 2 of 165 PageID #:403




APRIL 2019




CITY OF CHICAGO
OFFICE OF INSPECTOR
GENERAL




         REPORT OF THE PUBLIC SAFETY SECTION OF THE OFFICE OF INSPECTOR GENERAL
              IGCHICAGO.ORG | OIG TIPLINE: (866) 448-4754 | TTY: (773) 478-2066
    Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 3 of 165 PageID #:404



                                                                                 CITY OF CHICAGO
                                                                   OFFICE OF INSPECTOR GENERAL
                                                            740 NORTH SEDGWICK STREET, SUITE 200
                                                                          CHICAGO, ILLINOIS 60654
    JOSEPH M. FERGUSON                                                  TELEPHONE: (773) 478-7799
     INSPECTOR GENERAL                                                          FAX: (773) 478-3949


APRIL 11, 2019
TO THE MAYOR, CHAIR OF THE COMMITTEE ON PUBLIC
SAFETY, CITY COUNCIL, CITY CLERK, CITY TREASURER,
AND RESIDENTS OF THE CITY OF CHICAGO:

                                                            -
Rather than a unified standalone system, as publicly perceived, the Department has,
over time, built a patchwork of data systems, visualization tools, and computer

review found that: 1) CPD lacks sufficient controls for generating, maintaining, and
sharing gang-related data; 2) CPD gang information practices lack procedural
fairness protections; 3) CPD gang designations raise significant data quality
concerns; and 4) CPD practices and lack of transparency regarding its gang
designations strain police-community relations..

Chicag s communities, police, and elected officials are engaged in an ongoing
discussion about how CPD collects, maintains, uses, and shares gang-related data.
Public forums, media coverage, litigation, and academic studies have deliberated on
the topic, but a lack of clarity around what is                 gang d
remained. As soon as the Public Safety section of the Office of the Inspector General
(OIG) became operational in 2017, OIG began fielding concerns from members of the
                                                           d the accuracy of the
information, the length of time such information is maintained, and the potential life-
altering impact the use of such information can have on individuals, particularly
young Black or African American and Latinx men.1

Consistent with many of the concerns raised to OIG by members of the public, our
review concluded that                                               resent certain risks
that, if left unaddressed, will continue to undermine public trust and confidence in
the police and, because of the broad perception and the lived experience of many,
that the current system causes significant collateral consequences for individuals and
communities.

1
 Of the 134,242 individuals designated as gang members in Gang Arrest Cards over the past 20 years,
Black or African American and Latinx males comprise 91.3%.



                  IGCHICAGO.ORG | OIG TIPLINE: (866) 448-4754 | TTY: (773) 478-2066
    Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 4 of 165 PageID #:405




More specifically,

in which individuals are listed with blank or conflicting Identification Record numbers,
birthdates, and other classifications. OIG identified records in which individuals had

zero. Over 15,000 individuals designated as gang members by CPD had no specific
gang membership listed and no reason provided for why the individual was listed as a
gang member. Individuals designated as gang members are not notified of their
designation and have no ability to appeal the designation. CPD does not regularly
review, correct, or purge inaccurate gang information; those with inaccurate
designations have no opportunity to clear their name and mitigate the impact of
incorrect or outdated gang designations. Ultimately,
permanent and inescapable. Once designated, an individual is listed as a gang
                            forever.

Additionally, some entries                        raise serious concerns about how
CPD officers perceive and treat the people with whom they interact. OIG found that
CPD officers entered occupations for individuals on gang arrest cards that included
                                                               sic               Such
                                                                   ractices and how
such information systems can be employed to demean and dehumanize members of
the public.

CPD shares                    information with over 500 external agencies,
including immigration and criminal justice agencies. CPD lacks sufficient control and

and widespread use more than one million gang-related queries by external
agencies in the past ten years may contribute to a variety of negative consequences
for individuals and communities.

Furthermore,
designations have strained police-community relations. Community members

d        -related strategies including misidentification, harassment, obstacles to
immigration, and racial profiling furthered the historical divide between themselves
and the police and contributed to inequities, especially in communities of color.2
Commun

these experiences can be viewed on                             www.igchicago.org.

2

these community areas are on the South and West Sides of Chicago. Austin, North Lawndale, Humboldt
Park, and South Lawndale collectively account for approximately 24% of all Gang Arrest Cards produced.



                                                                                               PAGE 2
  Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 5 of 165 PageID #:406




To address these concerns, OIG provided 30 recommendations to encourage CPD to

reduction efforts and to immediately address the risks associated with collecting,
maintaining, and sharing unverified and potentially damaging information. Key
recommendations for CPD include:
   •   evaluating in partnership with stakeholders whether collecting,
       maintaining, sharing, and using gang information best serves violence
       reduction efforts in the City;
   •   requiring evidentiary support for the assignment of gang designations;
   •   codifying processes for reviewing gang designations;
   •   notifying individuals that they have been designated as a gang member;
   •
   •   regularly reviewing gang designations to identify inaccurate or outdated
       designations;
   •   developing a means to purge inaccurate or outdated information;
   •   establishing formal agreements with external agencies and regularly audit

   •
       of gang-related data.

In its response to this report, CPD                         ngs, largely concurred with
many of                            , and partially concurred or disagreed with others.
CPD acknowledged that its gang information policies, practices, and technology had
                                                                        t information. In
its response, the Department proposed the development of a new system to collect
and store gang information, the Criminal Enterprise Database (CED). As proposed by
the Department, the CED will be a single, unified system that ensures the inclusion of
updated and vetted information, purging of outdated gang information, and a
process for members of the public to ascertain and appeal their designation as a
gang member or affiliate. CPD also indicated that the new system will incorporate
regulations on sharing gang information with third parties.

While the Department has signaled intentions to reform its gang-related technology
                                                            measures diverge from
                                                            states that it has already
conducted an internal evaluation, affirmed the utility of collecting gang information,
and drafted policies for a new system. By doing so, CPD has missed an opportunity to
collaborate and enhance the legitimacy of its reforms. OIG encourages CPD to
partner with community stakeholders and to participate in a community-based
stakeholder committee to reform its gang information practices. A more robust,
proactive approach to community engagement will likely be necessary to overcome
the level of mistrust and alienation that currently shapes the relationship between


                                                                                   PAGE 3
  Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 6 of 165 PageID #:407




police and communities.                  also
with the proposal of an appeals process that involves several substantive barriers and
no additional protections for juveniles.

As the City and the Chicago Police Department embark on a historic period of reform
in the context of a consent decree, court monitor, and new administration, the
recommendations of this report along with the reforms to which CPD has
committed present an opportunity to diminish the division between police and the
communities they serve. In Chicago, where unconstitutional policing has
disproportionately impacted communities of color, the need for transparency and
meaningful community input is all the more critical.

Moreover, although the police currently play a role in keeping communities safe
through enforcement strategies, every stakeholder OIG spoke to including
members of CPD indicated that stopping violence requires more resources such
as violence prevention workers; equitable opportunities for education, employment,
and housing; and access to mental healthcare resources. CPD, City Council, and the

violence reduction efforts and they must include community voices.

OIG thanks CPD for its cooperation during this evaluation. We also extend our
gratitude to the community members and organizations, local and national law
enforcement officials, academics, auditing agencies, and criminal and civil rights
attorneys who shared their perspectives for this review.



                                        Respectfully,




                                        Joseph Lipari
                                        Deputy Inspector General for Public Safety
                                        City of Chicago




                                                                                 PAGE 4
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 7 of 165 PageID #:408

                                                                                                                                                                                  APRIL 11, 2019


TABLE OF CONTENTS
I.     EXECUTIVE SUMMARY ........................................................................................................................................... 3
      A.  OVERVIEW OF FINDINGS ................................................................................................................................................. 5
       1.  CPD lacks sufficient controls in generating, maintaining, and sharing gang-
                     related data ................................................................................................................................................................. 5
       2.                        g information practices lack procedural fairness protections ................................. 5
       3.                                                                                                                                                .................................................. 6
       4.
                     strain police-community relations............................................................................................................. 6
    B. OVERVIEW OF KEY RECOMMENDATIONS ......................................................................................................... 6
II.    OBJECTIVES, SCOPE, AND METHODOLOGY ........................................................................................... 8
III. BACKGROUND .......................................................................................................................................................... 10
    A. STAKEHOLDER CONCERNS.......................................................................................................................................... 10
    B. DEPARTMENT OF JUSTICE FINDINGS .................................................................................................................... 11
    C. LOCAL ACADEMIC STUDIES AND MEDIA............................................................................................................. 11
    D.                                                                                       ............................................................................................................. 12
    E.    LEGISLATIVE PROPOSALS ............................................................................................................................................. 13
    F.    RECENT CPD STATEMENTS ON GANG INFORMATION ........................................................................... 13
    G.                                                      ON ........................................................................................................................................ 14
    H. POTENTIAL COLLATERAL CONSEQUENCES OF CPD                                                                                                                                       .................. 28
IV. DATA ANALYSIS ....................................................................................................................................................... 32
    A. GANG ARREST CARDS ....................................................................................................................................................... 32
V.     FINDINGS .................................................................................................................................................................... 44
    A. CPD LACKS SUFFICIENT CONTROLS IN GENERATING, MAINTAINING, AND
               SHARING GANG-RELATED DATA .................................................................................................................. 44
    B.                                                      ON PRACTICES LACK PROCEDURAL FAIRNESS
               PROTECTIONS .............................................................................................................................................................. 47
    C.                                                     RDS RAISE SIGNIFICANT DATA QUALITY CONCERNS................. 48
    D.                                                    LACK OF TRANSPARENCY REGARDING ITS GANG
               DESIGNATIONS STRAIN POLICE-COMMUNITY RELATIONS..................................................... 49
VI. RECOMMENDATIONS .......................................................................................................................................... 52
    A. UTILITY AND ALIGNMEN                                                                                     E REDUCTION EFFORTS ............................. 52
    B. CONTROLS AND PROCEDURAL FAIRNESS PROTECTIONS ................................................................ 54
    C. POLICE LEGITIMACY AND COMMUNITY INVOLVEMENT ...................................................................... 58
VII. DEPARTMENT RESPONSE ................................................................................................................................ 60
VIII. APPENDIX A: CPD BUREAUS AND DIVISIONS INVOLVED IN GANG
       DESIGNATION, TRACKING, AND ENFORCEMENT ............................................................................... 61
IX. APPENDIX B: ADDITIONAL INFORMATION REGARDING POTENTIAL
       COLLATERAL CONSEQUEN                                                                                              SIGNATIONS ......................................... 64
X.     APPENDIX C: GANG INFORMATION SYSTEMS DIAGRAM PROVIDED BY CPD ............... 72
XI. APPENDIX D: DATA COLLECTION, REPORTING, AND VISUALIZATION POINTS ............. 74
XII. APPENDIX E: LIST OF EXTERNAL AGENCIES WITH ACCESS PROVIDED BY
       CPD ................................................................................................................................................................................ 100
XIII. APPENDIX F: APPLICATION FOR EXTERNAL AGENCY ACCESS TO CLEAR....................... 114
XIV. APPENDIX G: GANG ARREST CARD ALLEGATIONS ......................................................................... 116




                                                                                                                                                                                               PAGE 1
    Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 8 of 165 PageID #:409

                                                                                                                                            APRIL 11, 2019

XV. APPENDIX H: GANG ARREST COUNTS BY COMMUNITY AREA (JANUARY 1,
      1997, THROUGH NOVEMBER 7, 2018) ........................................................................................................ 118
XVI. APPENDIX I: GLOSSARY.................................................................................................................................... 120
XVII. APPENDIX J: CP                                         .................................................................................................123
XVIII. APPENDIX K: DRAFT GENERAL ORDER G10-01-03 ......................................................................... 151



ACRONYMS
CCSAO
CED                     Criminal Enterprise Database
CI                      Confidential Informant
CLEAR                   Citizen and Law Enforcement Analysis and Reporting
CPD                     Chicago Police Department
CPS                     Chicago Public Schools
DACA                    Deferred Action for Childhood Arrivals
DOC                     Deployment Operations Center
DOJ                     United States Department of Justice
FOIA                    Freedom of Information Act
ICRA                    Illinois Civil Rights Act
ICE                     Immigration and Customs Enforcement
IDOC                    Illinois Department of Corrections
ISP                     Illinois State Police
ISR                     Investigatory Stop Report
LEADS                   Law Enforcement Agencies Data System
LRA                     Local Records Act
OIG                     Office of Inspector General
UIC                     University of Illinois at Chicago




                                                                                                                                                     PAGE 2
    Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 9 of 165 PageID #:410

                                                                                       APRIL 11, 2019


I. EXECUTIVE SUMMARY

                                                                gang-related data,
commonly referred to by the public as the                       3

while the Chicago Police Department (CPD                            ) deploys a host of
strategies, tactics, and technology in relation to gangs, it does not have a unified,
stand-                                              d. Instead, the Department collects
and stores information on individual and geographic gang involvement through a
multitude of internal databases, forms, visualization tools, and repositories. CPD also
receives gang-related data generated by external agencies. Therefore, any effort to
address public concern over the purpose and practices associated with the

understanding of the various components and current technological limitations.

                                                                                  -
                                                            Department personnel
across ranks and Bureaus regarding gang information                            -related
data in                                                                          -related
data. Further, OIG attended public forums with community members regarding
                         ; reviewed local, federal, and state statutes; reviewed policies
regarding gang designations from other jurisdictions; and spoke with local and
national law enforcement, community-based, research, criminal justice, legal, and
auditing agencies regarding gang designations.

CPD designates both individuals and geographic areas as gang-involved. Individual
gang designations can be based on factors such as being in the presence of others
designated as gang members, pictures of the individual displaying perceived gang
signals on social media, and/or the individual stating to CPD that they are a gang
member. Area gang designations can be based on factors such as the number of
individuals designated as gang members living in an area, and/or graffiti in the area.
OIG found that CPD has captured, reported, and visualized gang-related data in at
least 18 different forms, records, and systems of records in the past 10 years, although
CPD was not able to definitively account for all such information in its possession and
control. According to CPD, it shares gang information with over 500 external
agencies, including education, immigration, and criminal justice agencies. These
designations may contribute to a variety of adverse consequences for individuals and

3
                                                                  -
                                                              here such information resides. For the
                                                                                         -involved.
                     gang-
Department forms and systems   this information can also appear in various Department reports and
visualization tools.



                                                                                             PAGE 3
  Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 10 of 165 PageID #:411

                                                                                APRIL 11, 2019


communities in, among others, law enforcement, criminal justice, immigration, and
employment contexts.

OIG focused its analysis on gang designations appearing in CPD Gang Arrest Cards,
which are completed for individuals who an arresting officer believes is a gang
member. OIG did so because these data relate to individuals whose identities are
most reliably verifiable as compared to numerous other CPD records containing gang
information.                 of Gang Arrest Card data found that Black, African
American, and Latinx persons comprise 95% of the 134,242 individuals designated as
gang members during arrest, and are designated at both younger and older ages as
well as issued more Gang Arrest Cards per person than White gang designees. OIG
analysis further revealed that 11.3% of individuals designated as gang members during
arrest (15,174 people) have no specific gang listed for which they are a member and
11.7% (15,648 people) have never had a reason listed for their gang designations.

                        : 1) CPD lacks sufficient controls for generating, maintaining,
and sharing gang-related data; 2)
fairness protections
concerns; and 4)                es and lack of transparency regarding its gang
designations strain police-community relations.

As a result of the insufficient controls, lack of procedural fairness protections, data
quality concerns, and impact on police-community relations, CPD:

       •      Cannot confirm that all of its gang designations are accurate and up-to-
              date;
       •      Cannot ensure that CPD members designate individuals as gang
              members with sufficient, reliable evidence corroborating actual gang
              involvement;
       •      Maintains gang information for long periods of time despite state
              records retention laws that allow such information to be destroyed and
              Department policies requiring this destruction;
       •      May not be able to produce all relevant gang-related documentation as
              may be legally required in response to Freedom of Information Act
              (FOIA) requests and during litigation;
       •      Lacks sufficient control over external agency access and has limited
              capacities to monitor the use of its gang information by external
              agencies and hold them accountable; and
       •      May not be able to ensure that all gang-related data collection tools
              serve a legitimate law enforcement purpose and are used appropriately,
              among other effects.




                                                                                      PAGE 4
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 11 of 165 PageID #:412

                                                                              APRIL 11, 2019


A.    OVERVIEW OF FINDINGS
      1.     CPD lacks sufficient controls in generating, maintaining, and
             sharing gang-related data
In generating gang-related data, CPD lacks sufficient training, criteria, evidence,
supervisory review, and internal mechanisms to mitigate, identify, and address
inaccurate information.

With respect to maintaining gang-related data, the Department was unable to
provide OIG with a complete list or comprehensive accounting of all the various
forms, records or systems of records in which gang information could be and has
been recorded, reported, and visualized in the last 10 years.   review further
revealed that Department members were unaware of certain records retention
requirements, and that CPD may be out of compliance with its own policies
regarding record retention.

In relation to sharing gang-related data, CPD has no agreements with external

Citizen and Law Enforcement Analysis and Reporting (CLEAR), which only provides
                                                                             OI
analysis of external agencies with access to      gang information revealed external
agencies with access CPD did not disclose to OIG, and the Department was unable to
explain why the list it provided to OIG was incomplete.

      2.                   information practices lack procedural fairness
             protections
The Department does not inform individuals that they have been designated as a
gang member; does not have processes for individuals to contest or appeal gang
designations; does not have processes to regularly review or purge outdated or faulty
designations; and has no internal mechanism to amend inaccurate gang information.
CPD has no minimum age for designating individuals as gang members, and there is
no exit or end time for individuals designat
found that the youngest person designated as a gang member on a Gang Arrest
Card was designated at the age of 9 and has remained designated for 19 years.
Another person was first designated as a gang member at the age of 75 and has
remained designated for 10 years. The coupling of a lack of controls with the absence
of procedural fairness protections inhibits
accuracy of its information, and potentially undermines public confidence in the




                                                                                      PAGE 5
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 12 of 165 PageID #:413

                                                                             APRIL 11, 2019


         3.
                                                          -related data is captured in
Gang Ar
instances in which individuals are listed with blank or conflicting Identification Record
(IR) numbers, birthdates, and other classifications. For example, OIG found 90 records
in which an individual had a birth date prior to 1901, and another 80 records in which



         4.          practices and lack of transparency regarding its gang
               designations strain police-community relations
In interviews and at public forums, OIG heard from Chicago community members
who expressed fear and uncertainty about the criteria, use, structure, and purpose of
                      During the review, community members also reported personal
accounts to OIG in which their                         gang database -related
strategies—including misidentification, harassment, obstacles to immigration relief,
and racial profiling—furthered the divide between themselves and the police. Based
on the accounts and testimonies provided to OIG, it is apparent that the lack of
                                             , coupled with community experiences of
        gang database -related strategies, strain police-community relations.

B.       OVERVIEW OF KEY RECOMMENDATIONS
Based on insufficient controls, absent procedural fairness protections, data quality
concerns, and the impact on police-community relations, CPD should undertake a
holistic evaluation of the ongoing utility and impacts of continuing to collect gang
designations. If the Department elects to continue collecting these data, CPD and the
City of Chicago must implement comprehensive changes to address the issues
detailed in this report. OIG offers 30 recommendations on the utility, collection,
maintenance, sharing, impacts, and data q
recommendations to CPD and the City include:

     •   Evaluate, in partnership with stakeholders, whether collecting, maintaining,
         sharing, and using gang information best serves violence reduction efforts in
         the city, including with consideration of the collateral consequences of these
         practices. Avenues for partnership may include, but are not limited to:
         conducting a formal and publicly reported evaluation, holding public hearings,
         and participating in City Council hearings;
     •   Codify processes for supervisory and/or expert-level review of gang
         designations;
     •   Formally require the inclusion and assessment of specified types of evidence
         required to support proposed gang designations;
     •   Notify individuals who have been designated as a gang member;


                                                                                   PAGE 6
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 13 of 165 PageID #:414

                                                                           APRIL 11, 2019


   •   Establish a process by which individuals can contest or appeal their gang
       designation;
   •   Regularly review gang designations to evaluate ongoing accuracy;
   •   Develop and implement a means to purge inaccurate or outdated gang
       designations;
   •   Establish formal written agreements with external agencies and regularly audit
       external agency access and use based on clearly defined metrics;
   •                                                                  , and sharing of
       gang-related data;
   •   Consider implementing additional protections and restrictions for sharing
       gang-related data with external agencies including, but not limited to,
       immigration enforcement agencies;
   •   Establish a committee of stakeholders with a formal role in ongoing reforms;
       and
   •   Consider legislative amendments to the Welcoming City Ordinance that would

       member either in a law enforcement agency's database or by his own



In its response to this report, CPD                               largely concurred
with many of                           and partially concurred or disagreed with
others. CPD acknowledged that its gang information policies, practices, and
technology had impeded the Dep
information. CPD proposed the development of a new system to collect and store
gang information, the Criminal Enterprise Database (CED). As proposed by the
Department, CED will be a single, unified system that ensures the inclusion of
updated and vetted information, the purging of outdated gang information, and a
process for members of the public to ascertain and appeal their designation as a
gang member or affiliate. CPD also indicated that the new system will incorporate
additional protections when sharing gang information with third parties. However, it
should be noted that these proposed controls and reforms do not apply to the gang
information currently maintained by the Department and that this unverified,
outdated information will remain available to any officer or department that currently
has access to this information.

While the Department has signaled intentions to reform its gang-related technology
                                                  oposed measures diverge from
                                                T
that CPD will not engage with community stakeholders in the fashion that OIG
recommends.                    also                     recommendations with the
proposal of an appeals process that involves several substantive barriers and no
additional protections for juveniles.



                                                                                 PAGE 7
    Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 14 of 165 PageID #:415

                                                                                          APRIL 11, 2019


II.     OBJECTIVES, SCOPE, AND METHODOLOGY
                                                                                         -related
data. The purposes of this report are
gang designation practices, identify the risks associated with these practices, and
provide recommendations to address such risks. This report does not examine the
accu
the information after it is collected, including for investigative purposes.

In the course of its review, OIG examined relevant Department directives, attended
gang-related trainings at the Training Academy, and interviewed Department
personnel across ranks from the Bureaus of Patrol, Detectives, Organized Crime,
Organizational Development, and Technical Services. OIG also examined various
forms, databases, and visualization tools the Department uses to capture, store,
access, and formally share gang information.

OIG additionally reviewed policies and interviewed representatives from other
municipalities that collect and store gang information, including New York City, New
York; Los Angeles, California; Providence, Rhode Island; Boston, Massachusetts; and
Portland, Oregon. OIG also interviewed the California State Auditor regarding its 2016
report on the CalGang Criminal Intelligence System.4 OIG also interviewed academics
with expertise in matters pertaining to gangs.



                         Chicago Public Schools (CPS) Safety and Security, Cook
                                                  Illinois Department of Juvenile
Justice to determine how CPD shares information about gang designations with
external agencies.5

OIG also reviewed pertinent federal, state, and local statutes to identify ways in which
gang designations may contribute to potential consequences in the areas of criminal
justice and immigration, as well as to identify various standards pertaining to gang
designations and data sharing. OIG also relied on state statutes, administrative
regulations, and CPD policies when examining local file retention requirements.


4
  The CalGang Criminal Intelligence System, accessed February 2, 2019,
https://www.auditor.ca.gov/pdfs/reports/2015-130.pdf.
5
  OIG was unable to engage all of the entities relevant to this topic. The Illinois Department of
Corrections (IDOC) responded that they could not speak with the OIG because their directives did not
permit them to disclose requested information about how IDOC tracks and utilizes gang-related data
and receives and shares gang-related data with CPD. Five separate requests to arrange an interview with
the Cook County Department of Corrections (CCDOC) to gain an understanding about how CCDOC
tracks and utilizes gang-related data and receives and shares gang-related data with CPD was, on each
occasion, unfulfilled.



                                                                                                PAGE 8
    Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 15 of 165 PageID #:416

                                                                                             APRIL 11, 2019


The data analysis included in this report extends to data from January 1, 1997, through
November 7, 2018 for which CPD provided direct access to the data. OIG validated the
final dataset for all Gang Arrest Cards through a random selection process and
compared this information to data in                 Citizen and Law Enforcement
Analysis and Reporting (CLEAR). Additionally, OIG examined arrest allegations
associated with Gang Arrest Cards, as well as the frequency with which external

2018.

Finally, OIG participated in public forums in four Chicago communities on the South
                                                                         and
interviewed community organizations to hear the concerns and perspectives of
                                                               .6

                                                                                       -



means the labeling of an individual or area as gang-
      -                  ate gang designations documented by CPD in Department
forms and systems this information can also appear in various Department reports
and visualization tools.

OIG conducted this review in accordance with Green Book standards under the
authority of City of Chicago Municipal Code §§ 2-56-210 and §§ 2-56-230(d).




6

the Yards in March and April of 2018. The sessions provided a forum for participants to communicate

Public Libraries, one session was held in a Chicago Park District, and one was held in a Chicago Public
School. OIG staff also observed two gang database community events in June of 2018.



                                                                                                   PAGE 9
  Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 16 of 165 PageID #:417

                                                                              APRIL 11, 2019


III.     BACKGROUND
A number of police departments and communities around the country are assessing
the utility and ramifications of tracking gang-related data. The national discussion has
been and continues to resonate as an issue of great local concern. OIG conducted
this review in response to and in consideration of a variety of stakeholder concerns.

A.       STAKEHOLDER CONCERNS
OIG interviewed a diverse collection of local and national stakeholders including: law
enforcement officials, community organizations, criminal justice agencies, academics,
auditing agencies, criminal and civil rights attorneys, and members of numerous
communities in Chicago. Among these stakeholders, OIG consistently heard the
following:

     •   Violence is a critical concern for individuals and communities.
     •   Gangs typically form out of a context of inequality, such as discrimination,
         poverty, lack of employment opportunities, and lack of safety.
     •   Although gangs play a role in violence, an over-reliance on gang designations
         may obscure the fact that numerous violent incidents are the result of
         interpersonal disputes rather than on the basis of gang affiliations.
     •   If law enforcement agencies continue to utilize gang databases, controls and
         procedural protections must be instituted to ensure accuracy and procedural
         fairness for designated individuals.
     •   The criteria utilized to identify individuals as gang members may be overly
         inclusive, resulting in over-identification, criminalization, and resulting
         stigmatization that alienates individuals and communities from the police.
     •   Gang designations can result in serious collateral consequences for individuals
         designated as gang members and their families, in areas including, but not
         limited to: criminal justice, education, public benefits, immigration, and
         differential treatment in encounters with the police.
     •   The majority of individuals designated by law enforcement as gang members
         are Black or African American and Latinx, disproportionate to local and national
         demographics.

In Chicago, recent investigations, publications, lawsuits, and legislation have raised
                                    , maintenance, use, and sharing of gang
designations, and whether these are based on accurate information, improve public
safety, provide procedural fairness protections, impact police-community relations,
and result in collateral consequences for individuals and communities.




                                                                                   PAGE 10
    Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 17 of 165 PageID #:418

                                                                                             APRIL 11, 2019


B.      DEPARTMENT OF JUSTICE FINDINGS
The January 2017 Department of Justice (DOJ) investigation of CPD found that the
                      -related intelligence-gathering methods potentially place
individuals at risk. These practices included arresting or detaining individuals and
refusing to release them until they share information about gang-related activities.
The practices cited by DOJ also included officers taking youth to a rival gang
neighborhood and either leaving the individual there or displaying the individual to

                                                                    7




DOJ cited experiences from youth who stated that, when interacting with CPD,
officers suspect that youth are engaged in criminal activity or members of a gang
based solely on their appearance. Members of various Chicago communities also
expressed to DOJ
                                                         eople, but because it also
provides a false narrative that can follow these individuals in future interactions with
                                                     8




C.      LOCAL ACADEMIC STUDIES AND MEDIA
The University of Illinois at Chicago (UIC) Policing in Chicago Research Group released
                                                                the first in February 2018

            9

promotes racial discrimination.10 In addition, press outlets in 2017 and 2018 reported
on alleged inaccuracies and racial inequalities found in gang-related data released by




7




February 1, 2019, https://www.justice.gov/opa/file/925846/download, see p. 15-16 regarding the practices of
officers taking youth to a rival gang neighborhood.
8
  United States Department of Justice Civil Ri

February 1, 2019, https://www.justice.gov/opa/file/925846/download.
9

                                                    http://erasethedatabase.com/wp-
content/uploads/2018/02/Tracked-Targeted-0217.pdf.
UIC Policing In Chicago Research Group, in collaboration with The Chicago Coalition To Expand
Sanctuary and The Campaign To Erase The Gan

http://erasethedatabase.com/wp-content/uploads/2018/07/Expansive-and-Focused-Surveillance-June-
2018_final.pdf.
10
   OIG has not evaluated the methodology of the UIC studies and therefore cannot confirm its findings.



                                                                                                   PAGE 11
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 18 of 165 PageID #:419

                                                                                                  APRIL 11, 2019


CPD through FOIA requests.11 Finally, over the past two years community groups
            -
                                                                     12




D.       RECENT “GANG DATABASE” LITIGATION
In May 2017, the MacArthur Justice Center filed a federal lawsuit on behalf of Wilmer
Catalan-Ramirez alleging violations of 42 USC § 1983, the Monell doctrine, and the
Illinois Civil Rights Act (ICRA), for injuries arising from his designation as a gang
member by CPD.13 Catalan-                 s
designations violated the prohibition on racial and ethnic discrimination through the
methods used for gathering and sharing information about alleged gang members.
Catalan-Ramirez further alleged that his inclusion in the database violated his right to
due process, and that he was denied immigration relief as a result, thus leaving him
wrongfully vulnerable to deportation. On December 5, 2017, the City of Chicago
settled the suit. In the settlement, CPD ackn
Catalan-Ramirez is a gang member as defined by the Illinois Streetgang Terrorism
                                                     14




On June 19, 2018, several organizational plaintiffs15 and four individual plaintiffs16 filed a
federal civil rights class action complaint alleging systematic deficiencies and

                                                                                                             -
inclusive, and error-


11
                                                      bases We Got From Illinois State Police, Cook County
                                                         ProPublica Illinois, July 20, 2018, accessed February 1,
2019, https://www.propublica.org/article/chicago-illinois-gang-databases-download-propublica-data-
store
                                            Chicago Tribune, August 9, 2018, accessed February 1, 2019,
https://www.chicagotribune.com/news/local/breaking/ct-met-chicago-police-gang-database-juveniles-
20180725-story.html.
12
                                                                       -
accessed February 1, 2019, https://www.ctulocal1.org/posts/event/black-brown-educators-a-teach-in-on-
the-gang-database/, and Organized Communities Against Deportations (OCAD) et al                     rase the
                                          http://erasethedatabase.com/press/.
13
   Catalan-Ramirez v. Wong, et al., No. 17-cv-3258 (N.D. Ill filed May 01, 2017) and Pedrote-Salinas v.
Johnson, et al., No. 17-cv-5093 (N.D. Ill filed July 11, 2017).
14
   Settlement Agreement at 8, Catalan-Ramirez v. Wong, et al., No. 17-cv-3258 (N.D. Ill. Dec. 5, 2017).
15
   Chicagoans for an End to the Gang Database, Black Youth Project 100 Chicago, Blocks Together,
Brighton Park Neighborhood Council, Latino Union, Mijente, and Organized Communities Against
Deportations. Chicagoans For An End To The Gang Database v. City of Chicago, et al., No. 18-cv-4242 (N.D.
Ill filed June 19, 2018). Chicagoans for an End to the Gang Database is a coalition of community
organizations as well as individuals.
16
   Donta Lucas, Jonathan Warner, Lester Cooper, and Luis Pedrote-Salinas. Chicagoans For An End To The
Gang Database v. City of Chicago, et al., No. 18-cv-4242 (N.D. Ill filed June 19, 2018).



                                                                                                        PAGE 12
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 19 of 165 PageID #:420

                                                                                                  APRIL 11, 2019


people for inclusion in the database. This pending lawsuit17 additionally alleges that
                                                third-party agencies, causing
significant known and unknown harm to class members, including deprivations of
                                                                             18




E.       LEGISLATIVE PROPOSALS
On July 25, 2018, legislation with 46 aldermanic
           was introduced in the City Council which referred it to the City Council
Committee on Public Safety. As introduced, the ordinance proposes, among other
provisions:

         1.     Prohibition of CPD from designating individuals as gang members and
                maintaining a gang database, absent [independent analysis]
                establishing
                enforcement-related purpose that outweighs the harm caused to
                individuals who are designated as gang members;
         2.
                professionally accepted standards and regularly audited;
         3.     Individuals included in the database [must] receive notice and
                opportunity to challenge their designation;
         4.     CPD is prohibited from sharing gang designations and/or information
                contained in the gang database with any third party; and
         5.                                                                                           19




As of the date of publication of this report, the proposal remains pending in the Public
Safety Committee of the City Council where a hearing has not been set.

F.       RECENT CPD STATEMENTS ON GANG INFORMATION
                                                                                              ,

that some people may be mis-identified [as gang members], and we are looking at

[CPD] to know who the people are in this city as well as in this state who are

17
   The suit is still pending as of the date of publication.
18
   Chicagoans For An End To The Gang Database v. City of Chicago, et al., No. 18-cv-4242 (N.D. Ill filed June
19, 2018).
19
                                                                                  Chapter 2-84 by adding
new Sections 2-84-501 through 2-84-
2018, accessed February 1, 2019,
https://chicago.legistar.com/LegislationDetail.aspx?ID=3584670&GUID=8042C182-BD43-4AA5-8531-
3EE0782E6CAC&Options=Advanced&Search=.




                                                                                                       PAGE 13
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 20 of 165 PageID #:421

                                                                                            APRIL 11, 2019


committing crimes and are affiliated with gangs, but I also think we have a
                                                                     was working
independently on revising protocols and practices regarding its gang information.

G.        CPD’S GANG INFORMATION
PURPOSE
In interviews with OIG, Department members identified the following purposes for
collecting gang-related data:

      •
                                                     ;
      •   Safety of the individual if they become incarcerated, to ensure they are not
                                               ;
      •   Investigative, to help Department members identify associations between
          people;
      •   Preventing retaliations through the deployment of police resources;
      •   Solidifying Racketeer Influenced and Corrupt Organizations Act charges for
          gangs; and
      •   Strengthening criminal charges when gang membership is an element of the
          crime.

DEFINITION OF A GANG
There is no single definition of a gang laws, policies, research, and individuals vary in
their conceptualization of gangs. CPD as well as national and local laws focus

Code § 521 as an ongoing group, club, organization, or association of five or more
persons:

      •   that has as one of its primary purposes the commission of one or more of the
          criminal offenses described in subsection (c);20
      •   the members of which engage, or have engaged within the past five years, in a
          continuing series of offenses described in subsection (c); and
      •   the activities of which affect interstate or foreign commerce.

The Illinois Streetgang Terrorism Omnibus Prevention Act (740 ILCS 147) defines a
gang as,

20
                                                                             a controlled substance (as
defined in section 102 of the Controlled Substance Act (21 U.S.C. 802)) for which the maximum penalty is
not less than five years; (2) a Federal felony crime of violence that has as an element the use or
attempted use of physical force against the person of another; and (3) conspiracy to commit an offense




                                                                                                 PAGE 14
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 21 of 165 PageID #:422

                                                                                           APRIL 11, 2019


understanding, or other similar conjoining, in law or in fact, of three or more persons
with an established hierarchy that, through its membership or through the agency of
                                                                              21




CPD has defined ga

                                                           22
                                                                              -related training that

gang:
                                       23




TRAINING
Incoming Department members currently receive six hours of training regarding
                                                                  addresses gang-

Violence Reduc                  addresses
relating to gangs, as well as technological tools available for policing gangs. All of the
training occurs at the Training Academy when CPD members are considered
recruits there are no official CPD refresher or update trainings after graduating from
the Academy.24 Further, according to Departmental interviews, CPD teams with a
specialization in gangs, such as the Gang Enforcement Teams and the Gang
Investigations Teams, receive no additional internal gang-related trainings beyond
the six hours members received as new recruits at the Training Academy.

INTERNAL ENTRY/ACCESS
According to Departmental interviews, every sworn member has access to certain
                       -related data, including gang designations recorded on
Investigatory Stop Reports (ISRs) and Gang Arrest Cards. Any sworn member can
designate an individual as a gang member on these forms.25 CPD members further
indicated in interviews that the majority of gang designations are generated by
officers in the Bureau of Patrol. However, Bureaus and Divisions across the




21
     740 ILCS 147/10
22

https://home.chicagopolice.org/community/gang-awareness. This webpage is no longer active and this

23
                                     ing on June 4, 2018.
24
     In interviews with CPD, Department members frequently stated that training on gangs after the

 According to interviews, CPD members generally complete forms electronically in various CPD
25

databases rather than on paper.



                                                                                                PAGE 15
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 22 of 165 PageID #:423

                                                                                            APRIL 11, 2019


Department vary in their access to other Departmental sources of gang-information
and their tools for entering gang-related data.26

DESIGNATION OF INDIVIDUALS AS GANG-INVOLVED
CPD designates individuals as gang members on a multitude of forms, and some of

home address, nickname, tattoo description, and other identifiers.

                   rder27 (S.O.) 10-02-                                         -Related

                                28
                                     Identification of a criminal street gang must be based on



      •   analysis of crime pattern information;
      •   observations by Department members;
      •   witness interviews;
      •   interviews of admitted criminal street gang members; and
      •   information received from informants who have proven themselves to be
          reliable in the past.29

As enumerated in S.O. 10-02-03, identification of an individual as a criminal street

experience and knowledge of criminal street gangs and corroborated by specific,



      •   the individual's admission of membership;




26
   For additional information on the various Bureaus and Divisions CPD described to OIG as involved in
gang designations, tracking, and enforcement, see Appendix A.
27
                                                                                                Publicly
available directives can be found at http://directives.chicagopolice.org/directives/.
28
                                                      -02-03 Gang and Narcotics-
January 01, 2016, Section II, accessed February 1, 2019,
http://directives.chicagopolice.org/directives/data/a7a57be2-12a5752b-27112-a586-d845218c69a1f912.html.

                                                                                -01 Gang Violence
Reduct
http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-16513-6d1d-382b311ddf65fd3a.pdf.
29




                        -02-03 Gang and Narcotics-
accessed February 1, 2019, http://directives.chicagopolice.org/directives/data/a7a57be2-12a5752b-27112-
a586-d845218c69a1f912.html.



                                                                                                  PAGE 16
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 23 of 165 PageID #:424

                                                                                          APRIL 11, 2019


      •   the wearing of distinctive emblems, tattoos, or similar markings indicative of a
          specific criminal street gang;30
      •   the use of signals or symbols distinctive of a specific criminal street gang;
      •   identification of the individual as a member or affiliate of a specific criminal
          organization by an individual who has provided reliable information to the
          Department in the past and whose information can be independently
          corroborated; and
      •   identification of individuals as a member of a specific criminal organization by
          another Department member who has specialized knowledge and expertise
          concerning the subject criminal organization.31

Notably, these criteria do not require participation in criminal activity for an individual
to be designated by CPD as a gang member.

In interviews with OIG, Department members indicated additional ways in which
these designations may occur. Members stated that an officer may also designate an

individuals designated as gang members, or when officers observe what they believe
to be gang signals, in person or on social media. In gang-related investigations, the

(CIs) and wiretaps to establish individuals as gang members.

                                                                            ing
gang membership may be over-inclusive and less relevant to the landscape today.
                    Y
their hats as a fashion statement nowadays, Even if an individual may bear the
visible t
 C

DESIGNATION OF GEOGRAPHIC AREAS AS GANG-INVOLVED
The Department also designates areas as gang-involved, including identifying
geographic boundaries of gang activity and gang territories in Chicago. According to
CPD S.O. 10-02-
designated as gang-involved based on the following criteria:



30
  As per S.O. 10-02-
not reasonably be expected to be displayed by any individual except a member of that specific criminal
street gang. Membership may not be established solely because an individual is wearing clothing

31
                                                     -02-03 Gang and Narcotics-
January 01, 2016, Section II, accessed February 1, 2019,
http://directives.chicagopolice.org/directives/data/a7a57be2-12a5752b-27112-a586-d845218c69a1f912.html.



                                                                                               PAGE 17
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 24 of 165 PageID #:425

                                                                                APRIL 11, 2019


      •   analysis of crime;
      •   objective input from the executive officer, watch operations lieutenants, station
          supervisors, the district tactical lieutenant, and the CAPS sergeant;
      •   information from Beat Community Meeting;
      •   input from community members, local community-based organizations, and
          elected officials;
      •   personal observations;
      •   intelligence; and other verifiable statistical information.

In interviews with OIG, Department members stated that CPD may designate areas
as gang-involved based on any of the following: the type of graffiti in the community,
the number of gang-
of the gang-related history in the area. Further, when designating an area as a gang
                                                             dly involving gang-
related activity and the number of gang-related loitering citations previously issued in
the area.

Once an area has been designated as gang-involved, CPD may deploy specific
strategies to target gang members and activity in those areas. These strategies can
include: Targeted Vehicle Enforcement, dispersing and/or arresting individuals
believed to be gang members loitering with others believed to be gang members in
                                                                          rol and
                                     32




Through CLEAR,
map-based data visualization tool that allows CPD officers to look up gang
boundaries and gang-identified individuals. People designated as gang members
can be linked to areas designated as gang-involved.

          GANG-RELATED DATA TOOLS


consists of many forms and webpages contained in CLEAR, CPD databases external
to CLEAR, paper files, and information captured by external entities. CPD does not
have a single gang database.33

Designations of individuals and areas as gang-involved can appear in a number of
                                          re distinctions between where the
information can be entered and searched, saved and reported, and visualized.


32
  See Appendix B for more information about these area-related strategies.
33
  See Appendix C
relationships between various systems in which gang-related data exist.



                                                                                     PAGE 18
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 25 of 165 PageID #:426

                                                                                          APRIL 11, 2019


Citizen and Law Enforcement Analysis and Reporting (CLEAR)
The CLEAR system consists of transactional applications, a data warehouse, and
visualization tools.34
The transactional applications (through which officers can enter and search for data)
in CLEAR allow Department members to complete reports such as Tactical Response
Reports and Investigatory Stop Reports, as well as search for completed reports. Each
application is separate from every other application; therefore, Department members
can search for information about individuals in each application, or through the

including Investigative Alerts, Sex Offenders, Cases, Adult and Juvenile Arrests, Search
Warrants, Illinois Department of Corrections (IDOC) Records,
Adult and Juvenile Warrants, Traffic Stops, Tactical Response, Contact Cards, Missing
Persons, and Inventories. Information entered into CLEAR applications by officers is
automatically saved to                          35




       data warehouse enables Department members to generate summary reports
on aggregate data from CLEAR applications. The data entered into the applications
and saved in the warehouse can then be utilized to generate reports regarding gang-
related information, such as District Intelligence Bulletins. Further, information from
the data warehouse is used to generate visualization tools.

Some visualization tools accessed through CLEAR allow Department members to
view synthesized information data from various applications in CLEAR and other
                                                                                                      -
related visualization tools are Link Analysis and Caboodle; the former connects
individuals with records of the crimes for which they were arrested as well as
individuals with whom they were arrested, and the latter displays maps of areas
designated as gang-involved as well as individuals designated as gang-involved,
drawing on information generated during Gang Audits.36 Caboodle also displays other
information not specifically related to gangs, such as maps pertaining to block clubs,
Safe Passage routes, and schools.

Unlike other gang-related tools, gang information displayed in Caboodle involves
review processes relating to the Gang Audit. The Gang Audit is conducted periodically




34
   See Appendix D for images of select data points described below.
35
   The data warehouse includes a variety of data entered by CPD, not just gang-related data.
36
   Gang Audits are periodic assessments of gang boundaries and conflicts conducted by CPD personnel.
                                                                               Resources and Strategies
for



                                                                                               PAGE 19
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 26 of 165 PageID #:427

                                                                                               APRIL 11, 2019


in each district.37 During the Audit, Department members from several units
complete the Gang Audit Questionnaire detailing the following district-specific
information:

      •   gang names
      •   gang faction names
      •   territorial borders
      •   faction size
      •   criminal activity and documentation of such
      •   rivals and active conflicts
      •   alliances and active alliances
      •   organizational level
      •   violence level
      •   the most active or influential members of each faction38



evaluate whether the conflicts, boundaries, members, and other components are still
applicable drawing on data sources such as Gang Arrest Cards, information from CIs,
and subject-matter knowledge from Department members such as representatives
from the Gang Investigations Division. According to interviews, once each district
complet
the intelligence [and] work[s] in GIS39 to ensure the maps properly represent the

intelligence in the Questionnaire through examining information sources such as
interviews, Contact Cards/Investigatory Stop Reports, reports of shots fired, and
incidents.



thing to a gang database
of the Gang Audit process are provided below.




37




yearly audits.
38
   Accordin
Audit: District commander; district tactical team lieutenant; District Intelligence Officer; district members
selected by the district commander based on their knowledge of gang activity in their districts;
representatives from the Gang Enforcement Division, Narcotics Division, Gang Investigations Division,
and Bureau of Organized Crime; and a crime analyst from the Deployment Operations Center. For
images of the Gang Audit questionnaire, see Appendix D.
39
   GIS is mapping software.



                                                                                                    PAGE 20
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 27 of 165 PageID #:428

                                                                          APRIL 11, 2019


FIGURE 1: GANG AUDIT PROCESS

              District                                              DOC


 Review previous Gang                                 Review
  Audit and evaluate        Complete             Questionnaire             Generate maps
  new data using CIs,       Gang Audit             for accuracy           and ensure info is
 Department member         Questionnaire            using ISRs,             entered into
 expertise, Gang Arrest                             incidents,               Caboodle
      Cards, etc.                                interviews, etc.




FIGURE 2: VISUALIZATION IN CABOODLE




                                                                                PAGE 21
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 28 of 165 PageID #:429

                                                                            APRIL 11, 2019


FIGURE 3: VISUALIZATION IN CABOODLE




CPD Databases External to CLEAR, Paper Files, Information Captured by External
Entities
There are several sources of gang information that exist outside of CLEAR. For
example, CPD has an Administrative Message System where officers may send
information to Department members, including messages about gang-related
concerns this system can be searched by keyword. This information may be
documented in reports such as Officer Safety Alerts. In addition, the Information
Report System houses Information Reports circulated internally within the

Beyond these sources, CPD also collects gang-related information through contact
with CIs, wire-tapping during investigations, and other mechanisms outside of
CLEAR. Department interviews indicated that CPD has paper files regarding gangs




                                                                                 PAGE 22
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 29 of 165 PageID #:430

                                                                                       APRIL 11, 2019


dating back to the 1900s.40 Additionally, CPD has access to gang-related data
generated by IDOC and other agencies.41

                               , forms and documents, as well as interviews with
Department members, revealed that CPD has collected, reported, and visualized
gang-related data in at least 18 different forms, records or system of records
throughout the past 10 years. However, according to interviews and Departmental
responses to document requests, CPD does not know all of the places where gang-
related data exist. See Appendix D for a list of locations where OIG determined gang
information

VERIFICATION
When designating an individual as a gang member, CPD has limited processes for
verifying the identity of the individual being designated, as well as for verifying the
accuracy of the gang designation itself.

Verified Identity


can be verified meaning that their identity has been established as unique, their
                                                             is through fingerprinting,
which typically occurs during an arrest. As such, as per Departmental interviews, the
only gang-related data source where the identities of individuals are verified are Gang
Arrest Cards, which are a section on the Arrest Report for designating an individual as
a gang member. In all other interactions between CPD and community members

not verified. This means that an individual designated as a gang member during an



another Investigatory Stop Report (ISR).

Further, according to the Department, between January 1997 and July 2018 there
were 841,776 Contact Cards indicating gang affiliations and 524,676 Gang Arrest
Cards. Because individuals were not fingerprinted and may not have presented any
form of identification during Contact Card interactions, CPD is unable to determine
whether each Contact Card was completed for a unique individual, and whether
individuals recorded on the Contact Cards are the same as those recorded in Gang
Arrest Cards. As a result of the lack of fingerprinting in every encounter in which gang


40
   The Department was unable to definitively report when CPD began tracking gangs. According to
Departmental interviews, CPD may have started tracking gangs as early as the 1800s.
41
   See section External Agencies Sharing Gang-Related Data with CPD for more information on gang-
related data shared with CPD by external agencies.



                                                                                            PAGE 23
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 30 of 165 PageID #:431

                                                                                                APRIL 11, 2019


designations occur, the Department cannot definitively report how many unique
individuals have been designated as gang members across all data collection
methods. Further, the Department cannot ensure that gang designations collected
without fingerprinting are used by CPD in relation to the actual individual featured in
the designation, and not another individual with the same name and/or other
characteristics.

Verified Intelligence
CPD does not have any verification processes for ensuring the accuracy of gang
membership designations, such as formal supervisory review of the designation,
documentation of supporting evidence, or review by an expert in gangs.42 CPD
considers court documentation designating an individual as a gang member and
    -                                          43
                                                  However, interviews with both CPD and
community members highlighted potential limitations in considering self-admission
in particular as verified. For instance, interviewees reported that individuals may claim
to be a member of a different gang than their actual affiliation, young people might
experience peer-pressure to identify as a gang member even if uninvolved, and
individuals may feel compelled by police to confess gang membership.

RETENTION AND MODIFICATION
CPD forms, including forms where gang designations can appear, fall under the
purview of the Illinois Local Records Act (LRA) and thus constitute public records. The
LRA establishes that altering, concealing, and destroying these public records is
illegal, except where permitted by law.44

Under the LRA, CPD must retain the public records for certain periods of time. After
the retention period for the public records has elapsed, CPD may seek permission
from The Local Records Commission of Cook County for the destruction of those
records

must retain the record forever. Retention tim


42
   Qualification as an expert can include, but is not limited to, receiving specialized trainings in gangs,
experience in violence prevention, and academic expertise relating to gangs.
43
   In interviews, Department members stated that most individuals designated as gang members by
           -
44
   An example of a lawful destruction of records is when a juvenile record is expunged through a court
order, or depending on the offense, automatically after a certain period of time elapses. The Juvenile

name from any official inde
certain arrest reports and/or convictions under the Illinois Criminal Identification Act. The LRA also states
that if an individual is arrested and is later determined not to be the intended arrestee, the arrest report
can be retracted or deleted altogether.



                                                                                                     PAGE 24
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 31 of 165 PageID #:432

                                                                                                APRIL 11, 2019


be determined by the Local Records Commission. If CPD is not required to retain a
record permanently, the Department may legally destroy the record once the time
required by the retention timeframe elapses and the Department has petitioned and
received clearance from the Local Records Commission.45
09-03-
authorized retention period for an additional period of time not to exceed six police
                  46
                     According to interviews with CPD, this means that the
Department, by its own policy, requires that records past their retention timeframe
cannot be retained for more than six months.

In various previous versions of the retention schedule, CPD was required to retain
Gang Arrest Cards between two and ten years. After this time elapsed, CPD could
destroy these records with permission from the Local Records Commission. However,
in the current retention schedule, Gang Arrest Cards are not listed.

According to CPD, if information in a form completed by a Department member is
later determined to be inaccurate, such as an individual incorrectly designated as a
gang member, the information can be changed through a court order. Beyond court
orders, the Department addresses incorrect information by attaching a
Supplementary Report to the original form. The Supplementary Report will describe
which information in the original form was inaccurate.

EXTERNAL AGENCY ACCESS AND AGREEMENTS
CPD shares gang-related data with agencies external to the Department, and also
accesses gang-related data from external agencies.

External Agencies with Access to Gang-Related Data in CLEAR
According to CPD, over 500 agencies external to CPD can access various sources of
gang-related data in CLEAR.47 Among others, these agencies include the Cook
                                       omeland Security/ICE, US Citizenship and
Immigration, FBI Gang Intelligence Center, High Intensity Drug Trafficking Area, and
US Customs and Border Protection-Chicago. CPD reported that all agencies must
complete an application for access to CLEAR.48 Each agency, once approved for



45
  Records cannot be destroyed if there is any pending or anticipated litigation, or other state, local, or
federal requirements pertaining to the retention. According to Departmental interviews, CPD cannot
currently destroy any records due to an order from DOJ relating to a specific case.
46

47
     For the list of external agencies with access to CLEAR provided by CPD to OIG, see Appendix E.

they can access.
48
   See Appendix F for the application for CLEAR access.



                                                                                                      PAGE 25
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 32 of 165 PageID #:433

                                                                                              APRIL 11, 2019


access, may have an unlimited number of users.49 Beyond this initial application, CPD
does not have any agreements with user agencies delineating the ways in which
agencies use CLEAR data, including information on gang designations.50

OIG analyzed internal and external agency access to gang-related tables from
January 1, 2009, through October 31, 2018, through the Gang Query Audit.51
analysis of all gang-                             information revealed that over 35%
of queries were conducted by external agencies.52

TABLE 1: COUNT OF QUERIES BY AGENCY CLASSIFICATION




Table 1 displays the distribution of records based on agency classification. External agencies are defined
as any agency that is not CPD.

Outside of CPD, the some of the
include the                                       OC, and the FBI. The top ten
external agencies represent approximately 92.3% of all external queries. The
remaining 327 external agencies that ran queries accounted for less than 8% of all
external queries. Over a quarter of external agencies that have run gang-related
queries (27.8%) have averaged less than one query annually over the past ten years.


49
                                                         criminal justice agency employees or certified as
police officers in the State of their employment of the participating police department /criminal justice
agency. Users must have no history of felony convictions; participating local criminal justice agencies in
Illinois must submit a State of Illinois Identification (SID) Number for each user as evidence that a
criminal history background check was previously conducted for an employee. Outside of Illinois each

50
     T

                                                      by agencies and individuals authorized to make

51
                                                  -related queries; however, according to the Department it
also tracks five other types of queries in applications that are not related to gangs. These applications
were added to the list tracked by the Gang Query Audit after the Audit was created, for operational
rather than strategic purposes. Non-gang-related applications include Facility Information
Management and Probationary Police Officer Evaluation Approvals. According to CPD, these queries
unrelated to gang information account for less than 4% of external queries tracked by the Gang Query
Audit.
52
   C
                           -related data in the past 10 years as tracked in the Gang Query Audit. Some of
                                                      s were not present in the list CPD provided to OIG.



                                                                                                   PAGE 26
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 33 of 165 PageID #:434

                                                                                                 APRIL 11, 2019


There were seventeen agencies that ran only one gang related query during the
entire period.

TABLE 2: COUNT OF QUERIES FOR TOP 10 EXTERNAL AGENCIES
                                                                         Number of      % of          % of
 Agency Name                       Agency Type                 Rank       Queries     External        Total
                             Criminal Apprehension &
 COOK COUNTY SHERIFF                                       1            755,096      54.55%         19.38%
                             Booking System
 ILLINOIS DEPARTMENT OF      Illinois Agencies Outside
                                                           2            252,265      18.23%         6.47%
 CORRECTIONS                 Chicago
 CHICAGO PUBLIC
                             Chicago Public Schools        3            87,302       6.31%          2.24%
 SCHOOLS53
 F.B.I.                      Federal Agencies              4            80,182       5.79%          2.06%
 COOK COUNTY ADULT           Criminal Apprehension &
                                                           5            37,368       2.70%          0.96%
 PROB                        Booking System
                             Illinois Agencies Outside
 HOMELAND SECURITY / ICE                                   6            17,269       1.25%          0.44%
                             Chicago
 OFFICE OF EMERGENCY         Chicago Law Enforcement
                                                           7            16,161       1.17%          0.41%
 COMM.                       Agencies
 USD HS / ICE DRO            Federal Agencies              8            12,201       0.88%          0.31%
                             Criminal Apprehension &
 ILLINOIS STATE POLICE                                     9            10,224       0.74%          0.26%
                             Booking System
 ALCOHOL TOBACCO AND         Alcohol Tobacco and
                                                           10           10,093       0.73%          0.26%
 FIREARMS                    Firearms
                                                      Grand Total       1,278,161    92.34%         32.80%
Table 2 displays external agencies with the highest number of queries.

Collectively, immigration-related agencies accounted for over 32,000 or 2.3% of
external agency queries over the analyzed period.

TABLE 3: COUNT OF QUERIES FOR IMMIGRATION-RELATED AGENCIES
                                                                       Number of        % of          % of
 Agency Name                               Agency Type                  Queries       External        Total
                                       Illinois Agencies
 HOMELAND SECURITY / ICE                                          17,269             1.25%          0.44%
                                       Outside Chicago
 USD HS / ICE - DRO                    Federal Agencies           12,201             0.88%          0.31%
                                       Illinois Agencies
 ICE / NCFIU                                                      2,467              0.18%          0.06%
                                       Outside Chicago
 US CUSTOMS AND BORDER
                                       Federal Agencies           234                0.02%          0.01%
 PROTECTION - CHICAGO
 US CITIZENSHIP & IMMIGRATION          Federal Agencies           53                 0.00%          0.00%
                                                 Grand Total      32,224             2.33%          0.83%
Table 3 displays the number of queries run by immigration-related agencies over the time period.




53
                                   queries
of external agency queries. However, CPS Safety and Security stated to OIG that CPS (including CPS
S
difference may include automated reports that were previously established and continue to be
transmitted but are not currently monitored or received by CPS.



                                                                                                     PAGE 27
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 34 of 165 PageID #:435

                                                                                        APRIL 11, 2019


External Agencies Sharing Gang-Related Data with CPD
IDOC is mandated by law to record gang information, and the governing statute
expressly allows IDOC to share that gang information with outside law enforcement
agencies to assist in the investigation and prosecution of gang-related crime.54 The
IDOC Records Data Feed displays gang-related information captured by IDOC and
shared with CPD.55
CPD also accesses the state-wide data system administered by the Illinois State
Police, entitled the Law Enforcement Agencies Data System (LEADS). LEADS contains
records of individuals identified as gang members by ISP and other law enforcement
and criminal justice agencies throughout the state of Illinois, as well as other data.

H.       POTENTIAL COLLATERAL CONSEQUENCES OF CPD’S GANG
         DESIGNATIONS56
                              contribute to potential consequences in the areas of
law enforcement, criminal justice, immigration, and employment.57

LAW ENFORCEMENT


surveillance through gang-related strategies, as well as enrollment in law
enforcement-related programs. CPD employs numerous strategies specifically
targeting gangs and individuals designated as gang-involved including: Focused
Deterrence, Gang Missions, Gang Loitering Ordinance Enforcement, Gang
Investigations, Targeted Vehicle Enforcement, Area Gang Strategy Meetings, Parole
Compliance Checks, the Gang Intervention Probation Program, and the Targeted
Repeat Offender Apprehension and Prosecution Program. Two are described in brief
below; for additional information on each of these strategies, see Appendix B.



involves partnerships between law enforcement officials, social service providers, and
community members that
                                             58




                                            ing Ordinance dispersal orders if two or more


54
   730 ILCS 5/3-5-1(a)(10)
55
   According to CPD, the IDOC Data Feed contains gang information on individuals incarcerated at IDOC
and is searchable in CLEAR.
56
   This assessment is not intended as an evaluation of the appropriateness of the consequences or the
frequency at which such consequences are applied.
57
   For additional information on these potential consequences, see Appendix B.
58
   For additional information on Focused Deterrence, see Appendix B.



                                                                                             PAGE 28
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 35 of 165 PageID #:436

                                                                                             APRIL 11, 2019


These dispersal orders can require that the individual not return to the specified area
for 8 to 12 hours.59 If individuals retur
face imprisonment for not more than six months, a fine between $100 and $500, or
both. Subsequent violations of dispersal orders can result in additional penalties.60

CRIMINAL JUSTICE
Gang membership, gang designation in a database, or gang affiliation may have an
effect on bail and bond, sentencing, sanctions, probation, prison, and parole.61 The
magnitude of any effect will vary based on the discretion of prosecutors introducing
gang-related evidence, as well as the weight Courts give to any presented evidence.
All gang information will need to satisfy the applicable admissibility standards,
depending on the phase of the criminal proceeding, before it is accepted into
evidence.

As with adults, information relating to gang membership could impact juveniles
within the criminal justice system. Instead of a bond hearing, juveniles charged in
juvenile court will appear before the Court for a formal reading of criminal charges
               -              62
                                 Designation as a known gang member by CPD may be
offered as evidence in a shelter-care hearing for the Court to determine whether the
juvenile will be detained or released with restrictions. Sentencing for a juvenile
designated as a gang member could include an order that the juvenile undergo
medical treatment to remove gang-related tattoos. Additionally, if a juvenile is
sentenced to the Department of Juvenile Justice, certain restrictions will be placed on
the juvenile once the juvenile is eligible for parole
restrictions requires that the juvenile does not associate with persons who are



IMMIGRATION
                                                                     are prohibited
                                                                                 63

from: making threats based on citizenship or immigration status; conditioning
benefits, services, or opportunities on immigrant status; and arresting or detaining
individuals based solely on civil immigration violations. The ordinance and CPD
directives also state that unless there is a legitimate law enforcement purpose,
unrelated to civil immigration enforcement, no Department member shall permit

59
   The amount of time depends on the classification of the area areas designated as Heightened Level
of Violence are 12-hour dispersal areas. In all other circumstances, the dispersal period is eight hours.
60
   For additional information on dispersals, see Appendix B.
61
   For additional information on potential criminal justice consequences, see Appendix B.
62
   For additional information on shelter-care hearings, see Appendix B.
63
   According to th
council, committee, board, other body, or person established by authority of an ordinance, executive
                                                                  -173.



                                                                                                  PAGE 29
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 36 of 165 PageID #:437

                                                                                               APRIL 11, 2019


Immigration and Customs Enforcement (ICE)64 agents access to individuals being
detained or in the custody of CPD, permit ICE agents to use Departmental facilities
for investigations, or expend time on duty responding to ICE inquiries about an

directives exclude these protections from certain classes of individuals, including

                                                65




Gang designations by CPD may also contribute to obstacles for individuals seeking
immigration relief through Deferred Action for Childhood Arrivals (DACA) and U-Visas.
DACA allows approved individuals who are undocumented and were brought to the
US as children to remain in the US for a period of two years, during which time the
individual is also eligible for work authorization. U-Visas allow individuals who are
undocumented and have been victims of certain crimes,66
                                                                                  mes, to
remain in the US and receive work authorization. After three years with a U-Visa,
                                                     67

individuals may pursue a green card for permanent residency and eventually, full US
citizenship. According to US Citizenship and Immigration Services, individuals may be

                                                                               68




EMPLOYMENT


employment-related background checks unless the individual is applying to work for
CPD. Further, according to interviews with the Illinois State Police (ISP), background
checks conducted by ISP do not include any gang designations unless the individual
is applying to work for a criminal justice agency. OIG did not evaluate the validity of

64
   ICE is a federal agency that investigates, identifies, apprehends, detains and deports individuals who
may be undocumented in the United States.
65
   MCC § 2-173-042-(c)-(4)
66
                                                                                        c Violence,
Extortion, False Imprisonment, Female Genital Mutilation, Felonious Assault, Fraud in Foreign Labor
Contracting, Hostage, Incest, Involuntary Servitude, Kidnapping, Manslaughter, Murder, Obstruction of
Justice, Peonage, Perjury, Prostitution, Rape, Sexual Assault, Sexual Exploitation, Slave Trade, Stalking,

                                                                                              Guide for

https://www.dhs.gov/xlibrary/assets/dhs_u_visa_certification_guide.pdf.
67




https://www.dhs.gov/xlibrary/assets/dhs_u_visa_certification_guide.pdf.
68

                                      2019, https://www.uscis.gov/archive/consideration-deferred-action-
childhood-arrivals-daca.



                                                                                                   PAGE 30
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 37 of 165 PageID #:438

                                                                                               APRIL 11, 2019


claims by CPD and ISP that gang information does not appear on employment- and
licensure-related background checks for non-criminal justice occupations. Further,
although gang information according to CPD and ISP does not appear on
background checks for non-criminal justice employment queries, criminal charges do
appear on background checks. Some criminal charges include allegations of gang

(720 ILCS 5/24-
ILCS 5/31-

CPD considers gang information when an individual is applying for a position with
                                                                                   -01
    -Employment Disqualification Standards for Applicants for the Position of Police
                                                            of any criminal organization,
including but not limited to a street gang, will be found unsuitable for employment
[with CPD]. Prior membership in a criminal organization may be grounds for
disqualification. An applicant who is a former member or affiliate of a criminal
organization will be required to produce acceptable evidence to show that the
membership in or affiliation with the criminal organization ceased for a period of five
                                                                               th any
                                                         69
                                                            When an individual applies
to work for the Department in a civilian or sworn position, CPD and/or vendors

designations relating to the individual including sources the Department considers
           70
              to determine eligibility for employment at CPD.71




69
     Although CPD does not have specific policies on the requirements for individuals to establish that their

evidence: references, no record of criminal activity in the required timeframe, and verification from the
candida
                                                      https://home.chicagopolice.org/wp-
content/uploads/2017/01/BackgroundInvestigationForProspectiveApplicants.pdf.
70

                                asized the need for deeper investigations into the data prior to
determining whether an applicant qualifies for employment. According to Departmental interviews,
employment investigators will follow up with both the officers who generated gang-related data and the
applicant regarding the designation.
71
   CPD emphasized that hiring background investigations related to any alleged gang membership
involve discretion and examining the totality of the circumstances. CPD further stated that candidates
may be determined unsuitable for employment based on their association with others identified as gang
members. As an example, Department members stated that court-ordered visits between a candidate
and an individual designated as a gang member may not disqualify the candidate from employment,
                                                                                    applicant is denied
employment with CPD, including based on gang designations, the applicant can appeal the denial with
the Human Resources Board.



                                                                                                     PAGE 31
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 38 of 165 PageID #:439

                                                                                           APRIL 11, 2019


IV. DATA ANALYSIS
A.       GANG ARREST CARDS
When an officer arrests an individual and believes the individual is a member of a
gang, the officer may complete a Gang Arrest Card in the Arrest Report. Although
gang-related data can be captured, reported, and visualized in at least 18 CPD forms
and systems, OIG analyzed Gang Arrest Cards because CPD has previously released
these data to the public with respect to gang designations, and because
fingerprinting during arrest allows for the identification of unique individuals.

The Department was unable to report to OIG when it began collecting Gang Arrest
Cards, but the earliest Directive provided to OIG featuring Gang Arrest Cards was
issued in 1997. According to the Department, CPD switched from paper Gang Arrest
Card forms to electronic Gang Arrest Card forms in 2004.72

In the course of completing this review, OIG analyzed gang designations captured in
Gang Arrest Cards from January 1, 1997, through November 7, 2018. During this time
period, 134,242 individuals were designated as gang members on 523,075 Gang Arrest
Cards. 73




72
  For an image of the electronic Gang Arrest Card, see Appendix D.
73
  OIG used the employment status indicated for first arresting officers and determined that 4.0% of the
523,075 Gang Arrest Cards analyzed for this report may not have been completed by CPD officers.
According to CPD, some law enforcement agencies in Cook County enter Arrest Reports and




                                                                                                PAGE 32
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 39 of 165 PageID #:440

                                                                         APRIL 11, 2019


FIGURE 4: NUMBER OF RECORDS AND INDIVIDUALS IN GANG ARREST DATA
FROM JANUARY 1, 1997 NOVEMBER 7, 2018




The top graph in Figure 4 above represents the number of Gang Arrest Cards
completed by CPD officers from January 1, 1997, through November 7, 2018. In that
time period CPD completed 523,075 Gang Arrest Cards. The number of Gang Arrest
Cards completed by CPD peaked in 2013 with the Department completing 48,245
Gang Arrest Cards.

The bottom graph represents the number of new individuals (those who had never
previously been designated as gang members in Gang Arrest Cards) CPD designated
as gang members on a Gang Arrest Card. From January 1, 1997, through November 7,
2018, CPD has designated 134,242 individuals as gang members in Gang Arrest Cards.

CPD                           new individuals as gang members in Gang Arrest Cards
peaked in 2006 with 17,209 new individuals, yet the number of Gang Arrest Cards
completed continued to rise in subsequent years peaking at 48,245 in 2013, when the
number of new individuals designated was 6,473. This indicates that CPD continued
to issue Gang Arrest Cards for the same individuals who were previously designated
in Gang Arrest Cards.




                                                                              PAGE 33
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 40 of 165 PageID #:441

                                                                                              APRIL 11, 2019


FIGURE 5: GENDER OF INDIVIDUALS DESIGNATED AS GANG MEMBERS BY
CPD FROM JANUARY 1, 1997 NOVEMBER 7, 2018




                                                                  Figure 5 above  74

shows the gender (as determined by CPD officers at the time of the arrest) of
individuals designated as gang members. According to these data, males account for
95.9% of all individuals designated by CPD as gang members in Gang Arrest Cards.




74
  OIG calculated how many records an individual had associated with multiple gender classifications.
Then the most frequently used gender classification was assigned to that individual. The aforementioned
method classified the gender of 798 individuals, approximately 0.6% of the total number of individuals. In
the case of a tie, an individual was not given a gender classification. There was a total of 105 individuals
that had received an inconclusive gender classification, approximately 0.1% of the total number of
individuals. Gender classifications were validated using random selection and CLEAR data.



                                                                                                   PAGE 34
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 41 of 165 PageID #:442

                                                                                                  APRIL 11, 2019


FIGURE 6: RACE OF INDIVIDUALS DESIGNATED AS GANG MEMBERS BY CPD
FROM JANUARY 1, 1997 NOVEMBER 7, 2018




                                                                75




data.76

As depicted in Figure 6 above, Black or African-American and Latinx individuals
combined make up 95% of the 134,242 individuals who have been designated as gang
members by CPD at the time of arrest. The Census estimates individuals identifying
                                                                                                            77

Individuals classified as Black or African American by CPD constitute 69.8% of those




75




                                                         ender-neutral term for Latino/a, or an individual of
Latin American descent.
76
   OIG calculated how many records an individual had associated with multiple race classifications. Then
the most frequently used race classification was assigned to that individual. The aforementioned method
classified the race of 5,212 individuals, approximately 3.9% of the total number of individuals. However, in
the case of a tie, an individual was not given a race classification. There was a total of 1,021 individuals that
had an inconclusive race classification, approximately 0.8% of the total number of individuals. Race
classifications were validating using random selection and CLEAR data.
77
                                                                                              , 2019,
https://www.census.gov/quickfacts/fact/table/chicagocityillinois/PST045217#PST045217.



                                                                                                       PAGE 35
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 42 of 165 PageID #:443

                                                                                             APRIL 11, 2019


identified as gang members in Gang Arrest Cards.78 I

Chicago and 4.0% of those identified as gang members in Gang Arrest Cards. 79

Black or African American and Latinx males accounted for 91.3% of all individuals
designated as gang members in Gang Arrest Cards.

FIGURE 7: COUNT OF GANG ARREST CARD ARRESTS BY RACE OF ARRESTEE
AND YEAR80




Figure 7 above depicts the number of Gang Arrest Cards per year, disaggregated by
race.81 Whereas arrests with associated Gang Arrest Cards decreased steadily over the
time period for Latinx and White individuals, arrests of Black or African American
individuals with associated Gang Arrest Cards peaked in 2013 while arrests for other
groups continued to decline.




78
                                                                                    .0% of the population

25.2% of those identified as gang members in Gang Arrest Cards.
79                                     United States Census Bureau, accessed February 4, 2019,
https://www.census.gov/quickfacts/fact/table/chicagocityillinois/PST045217#PST045217.
80
   This graph excludes arrestees with no valid IR number, along with those classified as American Indian
or Alaskan Native, Asian or Pacific Islander, Race Unknown, and Inconclusive Race Classification.
81
   Whereas other figures in this section span January 1, 1997-November 7, 2018, this graph spans January 1,
2009-October 31, 2018. These data were analyzed in conjunction with Gang Arrest Card allegations, for
which the timespan was January 1, 2009-October 31, 2018.



                                                                                                  PAGE 36
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 43 of 165 PageID #:444

                                                                                             APRIL 11, 2019


FIGURE 8: AGE AT FIRST ARREST WITH GANG ARREST CARD FROM JANUARY
1, 1997 NOVEMBER 7, 2018




Figure 8 above displays the ages of individuals listed at first arrest with an associated
Gang Arrest Card.82 The most frequent age for first arrest with a gang designation in
Gang Arrest Cards was 17. The data show that most of those who were designated as
gang members by CPD were designated as such for the first time between the ages
of 18 and 31.83 CPD has no minimum age for designating an individual as a gang
member; 25% of individuals designated as gang members by CPD were under 18
when they were first designated as a gang member on a Gang Arrest Card.

There is no exit or end time for individuals designated as gang members in Gang
Arrest Cards.84 Therefore, the longest an individual could be designated as a gang
member in this analysis is 21 years, as that is the difference from the start time of the
analysis in 1997 to the end time of the analysis in 2018. Within this dataset, the average

82
  OIG used two methods to determine date of birth when inconsistent. The first method, similar to race
and gender classification in previous steps, was based on the number of records associated with the

dates of birth. Then the most frequently used date of birth was assigned to that individual. The

number of individuals. In the case of a tie, OIG used a n
birth. If the minimum and maximum dates of birth were less than or equal to 365 days, then the median
date was assigned to that individual. There were 2,298 individuals that were assigned dates of birth using
this method, approximately 1.7% of the total number of individuals. If the minimum and maximum dates
of birth were greater than 365 days, then the individual was assigned an NA value. Overall, there were 922
individuals that did not get an assigned date of birth, 0.7% of the total number of individuals. Dates of
birth generated from this step were validated using random selection and CLEAR data.
83
   Although 17 is the most frequent age for designation in Gang Arrest Cards, the largest share of ages
designated at first arrest with a Gang Arrest Card falls between 18 and 31.
84
   CPD members reported to OIG that it may be possible to remove a gang designation if the entire
record on which the designation appears is expunged through the Courts.



                                                                                                   PAGE 37
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 44 of 165 PageID #:445

                                                                           APRIL 11, 2019


number of years for which individuals have been designated gang members is 10
years. One person who was first designated in Gang Arrest Cards when they were 9
years old has carried this designation for 19 years. One person who was first
designated in Gang Arrest Cards when they were 75-years-old has carried this
designation for 10 years this person is now 85 years old. There are 4,029 persons
aged 50 and above currently designated as gang members.

FIGURE 9: RACE AND AGE OF INDIVIDUALS DESIGNATED AS GANG
MEMBERS BY CPD FROM JANUARY 1, 1997 NOVEMBER 7, 2018




Figure 9 above depicts both the age and race listed at first arrest with an associated
Gang Arrest Card. The data show that individuals ages 10 through 29 who were
designated as Black or African American and Latinx accounted for 90,802 individuals,
approximately 67.6% of the total number of individuals in the Gang Arrest Cards data.
Black or African American and Latinx individuals are designated at both younger and
older ages than White individuals in Gang Arrest Cards.




                                                                               PAGE 38
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 45 of 165 PageID #:446

                                                                               APRIL 11, 2019


FIGURE 10: COUNT OF GANG MEMBERSHIP(S) OF INDIVIDUALS DESIGNATED
AS GANG MEMBERS BY CPD FROM JANUARY 1, 1997 NOVEMBER 7, 2018




                                                                 stakeholder
perception that some individuals had been listed as members of multiple and/or rival

members were listed as members of multiple gangs. For example, one individual has
been classified as a member of nine different gangs, and acco
training materials several of these groups are rivals of each other.85 While it is possible
that individuals have been members of multiple gangs, OIG was unable to determine
from the data why individuals have been listed as members of multiple gangs and
whether any of those designations are accurate or inaccurate.

Notably, OIG found that another 11.3% of individuals had no gang membership listed
in any of the Gang Arrest Cards assigned to them, despite being designated as a gang
member. Of 134,242 individuals, 15,174 were classified as gang members, but with no
gang listed for which they were a member the second largest




85

CONSERVATIVE VICE LORDS, UNKNOWN VICE LORDS, EL RUKNS, BLACK DISCIPLES, MAFIA INSANE




                                                                                    PAGE 39
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 46 of 165 PageID #:447

                                                                          APRIL 11, 2019


TABLE 4: COUNT OF REASON GIVEN FOR GANG DESIGNATIONS FROM
JANUARY 1, 1997 NOVEMBER 7, 2018




The above table depicts the reason an individual was assigned a gang designation, as
indicated by the officer making the designation. There were 15,648 individuals for
which CPD has never listed a reason for gang designation during arrest in any Gang
Arrest Card, 11.7% of the total. Further, there were 24,151 Gang Arrest Card records
where there was no reason for designation listed. Less than 0.2% of the individuals
had multiple reasons for a gang designation. The remaining 118,369 individuals self-
identified as gang members according to the officer who made the designation.
             -
data.

FIGURE 11: GANG ARREST CARDS PER INDIVIDUAL AND RACE FROM
JANUARY 1, 1997 NOVEMBER 7, 2018




                                                                              PAGE 40
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 47 of 165 PageID #:448

                                                                            APRIL 11, 2019


Fig. 11 above depicts the number of Gang Arrest Cards per individual, broken down by
race. The number of Gang Arrest Cards per individual ranges from one to 82. Whereas
individuals identified as White constitute 4.0% of those designated as gang members
in Gang Arrest Cards, they accounted for 6.2% of those with only one Gang Arrest Card
and 2.8% of those with more than one Gang Arrest Card. 35 White individuals have 20
or more Gang Arrest Cards (2.0% of those with more than 20), whereas 1,772 Black or
African American/Latinx individuals have 20 or more Gang Arrest Cards (97.8% of
those with more than 20). Further, 97.6% of Black or African American/Latinx
individuals in the dataset have five or more cards. 2.2% of White individuals have five
or more cards.

FIGURE 12: GANG ARREST CARDS BY COMMUNITY AREA OF ARREST FROM
JANUARY 1, 1997 NOVEMBER 7, 2018




Fig. 12 above maps arrests documented with a Gang Arrest Card by community area.
The lowest number of Gang Arrest Cards produced in any single community area was
27 and the highest was 46,093. On average, 6,290 Gang Arrest Cards were produced
in each community area. In 47 of the 77 community areas, the Gang Arrest Cards
completed by CPD in each area account for less than 1% of the total respectively. In



                                                                                 PAGE 41
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 48 of 165 PageID #:449

                                                                                              APRIL 11, 2019


contrast the top 13 of the 77 community areas account for over 50% of locations of
Gang Arrest Cards produced. All 13 of these community areas are on the South and
West Sides of Chicago. Austin, the community area with the highest concentration of
Gang Arrest Cards produced, carries 8.8% of Gang Arrest Cards alone. Austin, North
Lawndale, Humboldt Park, and South Lawndale collectively account for
approximately 24% of all Gang Arrest Cards produced.86

GANG ARREST CARD ALLEGATIONS
The data analysis in this section examines arrests for which there is an associated
Gang Arrest Card, and the corresponding arrest charges.87 Arrest charges
predominately fall within three large groups: felonies, misdemeanors, and petty
offenses/ordinance violations. Felony charges are based on serious or violent crime
and are further divided according to the statutory severity of the crime.
Misdemeanors are generally low-level crimes and are not as serious, either in nature
or impact, as felonies. Lastly, petty offenses and ordinance violations are the least
serious group of charges. Generally, an arrestee will be fined if found in violation of a
petty offense or ordinance provision. For more information on the various levels of
criminal charges, see Appendix G.

OIG analyzed 10 years of Gang Arrest Card data, from January 1, 2009, through
October 31, 2018. During this timeframe, there were 363,688 arrests with associated
Gang Arrest Cards. The following table shows the number of Gang Arrest Cards
issued, organized by the highest severity charge during the arrest, and presented in
descending order of frequency.88




86
     To review the Gang Arrest Card counts of individual community areas, refer to Appendix H.
87
     The charges listed on an arrest report and used in the data analysis are charges that CPD determined



charging decisions of CCSAO or the outcomes of any prosecutions stemming from an arrest.
88
   In a single arrest, an individual may be charged with multiple offenses. If an individual was charged
with multiple offenses, OIG utilized the highest severity charge among all listed.



                                                                                                   PAGE 42
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 49 of 165 PageID #:450

                                                                           APRIL 11, 2019


TABLE 5: ALL ARRESTS WITH ASSOCIATED GANG ARREST CARDS BY ARREST
SEVERITY DESCRIPTION RANKED BY ARREST COUNT FROM JANUARY 1, 2009
 OCTOBER 31, 2018




OIG found that Gang Arrest Cards most frequently had a Class A Misdemeanor as the
highest severity charge, 29.9% of Cards issued. Examples of Class A Misdemeanors
include minor drug-related charges as well as reckless conduct, disorderly conduct,
gambling on the street, and gang contact by a parolee.89




89




                                                                               PAGE 43
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 50 of 165 PageID #:451

                                                                                           APRIL 11, 2019


V.       FINDINGS
A.       CPD LACKS SUFFICIENT CONTROLS IN GENERATING,
         MAINTAINING, AND SHARING GANG-RELATED DATA
GENERATION OF GANG-RELATED DATA
The Department lacks sufficient controls in the generation of gang-related data with
respect to training, criteria, evidence, supervisory review, and the ability to correct
inaccurate information.



                                         sections specializing in gangs such as the
Gang Investigations Division receive no additional internal training from CPD on
gangs beyond the six hours all recruits receive at the Training Academy. Department



complex and evolving landscape of gang activity increases the risk of inaccurate gang
designations and may undermine the effectiveness of gang-related enforcement.

Although CPD focuses specifically on criminal gangs, the criteria for identifying an
individual as a member of a gang do not require any documented criminal activity. As
previously noted, although Gang Arrest Cards produced during an arrest are one way
in which individuals can be designated as gang members, other membership
designations that appear on ISRs and Contact Cards do not require arrest or criminal
acti

well as the collateral impact of designating individuals as gang-involved despite an
absence of criminal behavior.

CPD does not require Department members to provide evidence90 in support of a
gang designation, which increases the likelihood that gang designations are assigned
without sufficient justification and leaves CPD members vulnerable to accusations of
inaccuracy or bias.

Once a gang designation is documented, CPD does not require any formal review or
approval of the accuracy of the membership designation by a supervisor or
Department member with subject matter expertise.91 This inhibits quality assurance
and accountability.


90




 While the Gang Audit process includes additional review, the initial application of gang designations
91

does not.



                                                                                                PAGE 44
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 51 of 165 PageID #:452

                                                                                          APRIL 11, 2019


CPD currently does not have any internal mechanism to alter incorrect information
such as an inaccurate gang designation or to delete this information. The only
internal tool to indicate that information is incorrect is the attachment of a
Supplementary Report to the original report, but the original gang designation, for
example, would not be modified or deleted through this method.92 Regarding
                                                  Currently there is no way to have gang
affiliation removed from Department records, unless the entire record for the

prevents the Department from correcting or removing invalid or out-of-date
designations, enabling inaccurate designations to follow individuals permanently.

Moreover, although some prior gang-related data tools are no longer authorized,
reports from the Department indicate that they are still in use. For example, CPD
ceased utilizing Contact Cards on January 1, 2016, yet individuals were designated as
gang members 1,241 times on Contact Cards since this date including 186 times
between January 1, 2018, and July 2, 2018. Therefore, individuals may be continuing to
receive gang designations through mechanisms no longer permitted by CPD.

As a result of these insufficient controls, CPD is unable to confirm that all of its gang
designations are accurate and up-to-date, nor can they confirm the utility for the

unable to ensure that CPD members designate individuals as gang members with
sufficient cause.

MAINTENANCE OF GANG-RELATED DATA
The Department also lacks sufficient controls in the maintenance of gang-related
data, including a complete inventory of all forms, records, and system of records
where gang information is and can be recorded, reported, and visualized. The
Department was unable to provide data system diagrams depicting the relationships
between various gang-related data. Further, in interviews with OIG, Department
members were unaware of certain records retention requirements, and CPD may be
out of compliance with its own policies regarding retention.

The Department was unable to provide a complete list of all of the various forms,
records, and systems of records in which gang information can be recorded, reported,

control of gang-related data, its ability to produce all relevant gang-related
documentation for FOIA requests and litigation, and its capacity to ensure that all



92
  According to interviews with CPD, Courts may mandate that CPD modify original reports    a process
external to CPD.



                                                                                              PAGE 45
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 52 of 165 PageID #:453

                                                                                              APRIL 11, 2019


gang-related data collection tools serve a legitimate law enforcement purpose and
are used appropriately.

Additionally, the Department does not have any data flow diagrams or entity
relationship diagrams displaying the relationships between tables and variables for
gang-
which originating gang designations may feed into reports, maps, linking tools, and
other databases, as well as its capacity to ensure that if an originating record is
modified or deleted, this change is implemented in all places where the data from
this record exist.93 For example, such diagrams could be used to assess whether a
change made to a Gang Arrest Card is then reflected in Caboodle, where this
information can be visualized.

CPD additionally maintains gang information for long periods of time despite state
records retention laws that allow such information to be destroyed and Departmental
policies requiring this destruction, and does not have finalized retention timeframes
for several forms on which gang designations can appear.94 In interviews, Department
                                                                               -03-01
requiring that records past their retention timeframe cannot be retained for more

                                                                             -related
data are retained for appropriate amounts of time and may be in violation of its own
policy to destroy records no more than six months past their retention timeframe.

SHARING OF GANG-RELATED DATA
The Department further lacks sufficient controls in sharing gang-related data,
including a lack of a definitive list of all external agencies with access to gang-related
information; clear, signed agreements delineating the ways in which external
agencies may use the data; and strong accountability mechanisms to ensure fidelity
to these agreements.

The Department was unable to provide OIG with a comprehensive list of all external
agencies with access to gang-related information.95
with access to gang-related information in CLEAR revealed external agencies with
access that CPD did not disclose to OIG, and the Department was unable to explain
why the list provided to OIG was incomplete. This raises serious concerns about the


93
   According to CPD interviews, the only mechanism currently for a gang designation to be modified or
deleted is through the Courts.
94
   For example, the Gang Audit Questionnaire and the Hot Spot Designation Application are listed as

95
     To view the list of external agencies with access to CLEAR that CPD provided to OIG, see Appendix E.



                                                                                                   PAGE 46
     Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 53 of 165 PageID #:454

                                                                            APRIL 11, 2019



                 information by external agencies.

                                                 -related data, the Department has no
agreements clearly delineating criteria for appropriate use of such data. Specific to
data in CLEAR, CPD has no agreements beyond the initial application, which only

Beyond examining audit trails of information access for excessive use, the
Department does not have any mechanisms in place to ensure that all external
agencies use gang-related data for a legitimate law enforcement purpose.

                      General Order (G.O.) 09-01-

agencies with access to CPD databases must agree to be in compliance with 28 Code
of Federal Regulations (CFR) Part 23 a guideline for law enforcement agencies
operating federally funded multi-jurisdictional criminal intelligence systems.96 28 CFR
Part 23 dictates the ways in which these systems must be operated to protect privacy
rights and civil liberties relating to the collection, storage, and dissemination of
criminal intelligence information; this includes provisions such as regular review and
purging of data. According to G.O. 09-01-01, violations of the regulations imposed by
28 CFR Part 23 are subject to monetary fines of $11,000 per violation. Currently, the
application for external agencies to receive CLEAR access does not mandate
adherence to 28 CFR Part 23. In addition, the application does not require that

                                                                -01-01.

Taken together, these insufficient controls inhibit CP
agencies accountable for their use of gang-related data.

B.       CPD’S GANG INFORMATION PRACTICES LACK
         PROCEDURAL FAIRNESS PROTECTIONS
The Department lacks procedural fairness protections, including processes to notify,
appeal, review, and purge relating to gang designations, that could reduce the
frequency and potential harms of inaccurate designations.

CPD provides no notifications to individuals regarding their gang designations. Even
if individuals become aware of the gang designation assigned to them by CPD, the
Department has no processes by which an individual may contest or appeal this
designation. In interviews with the Department about potential future changes in

96
                                                                               -sharing




                                                                                PAGE 47
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 54 of 165 PageID #:455

                                                                              APRIL 11, 2019


          -
enforcement purposes that [gang-related] information is accurate, so the
Department wants people to challenge th




The Department has no process for regularly examining gang designations for their
continued applicability and retention. Further, the Department has no process for
purging gang designations, including those that were applied decades ago and may
no longer be valid. There have been 57 individuals classified as gang members for 21
years based on Gang Arrest Cards. These individuals were first classified as gang




the



C.       CPD’S GANG ARREST CARDS RAISE SIGNIFICANT DATA
         QUALITY CONCERNS
                                                                          -related data

specifically, Department members described gang-related data captured on these

to the Department, many gang-




                                                    ta sources relating to gangs, OIG
discovered a variety of data quality concerns. According to CPD, data in Gang Arrest
Cards which are completed when an individual is arrested by CPD contain the
most reliable information. This is because individuals are fingerprinted during the
arrest process and as such their identity is verified and cannot be confused with that




     •   90 records where individuals designated in the Gang Arrest Card had a birth
         date prior to 1901, making these individuals over 117 years old. Further, OIG

     •   10,428 records with invalid Identification Record (IR) numbers, meaning that
         the IR number field was blank, and/or an individual had multiple IR numbers
         assigned to them.



                                                                                  PAGE 48
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 55 of 165 PageID #:456

                                                                                                 APRIL 11, 2019


       •   6,233 individuals designated with multiple race classifications, and 903
           individuals designated with multiple gender classifications.97
       •   21,380 individuals designated with multiple dates of birth, approximately 15.9%
           of the total number of individuals, and 922 individuals of the 21,380 had dates of
           birth that could not be determined. This includes two individuals in the Gang
           Arrest Cards data whose ages were listed as 6 and 7 respectively however,
           both individuals had multiple dates of birth listed.98
       •   15,174 individuals with no specific gang designation, despite being listed as
           gang members approximately 11.3% of the total number of individuals.
       •   15,648 individuals designated as gang members never had a reason provided
           by CPD for this designation in any Gang Arrest Card, approximately 11.7% of the
           total number of individuals. Further, 24,151 Gang Arrest Card records had no
           reason provided for the designation.

OIG further encountered significant data quality concerns in employment data
captured on Arrest Reports with Gang Arrest Cards as well. Arresting officers listed

                                        [sic]
Arrest Reports had blank occupation fields.

D.         CPD’S PRACTICES AND LACK OF TRANSPARENCY
           REGARDING ITS GANG DESIGNATIONS STRAIN POLICE-
           COMMUNITY RELATIONS
According to the Departm

                                                                 Community
Conversations sessions, 99 observed community events,100 and conducted interviews
to understand, among other things, the community impact and public perception of

testimonies provided to OIG in public forums and interviews, it is apparent that the
lack of transparency and community experiences


97
   CPD systems only allow Department members to indicate a single race and a single gender for
individuals in the Arrest Report. Because of this limitation, classification of individuals with multiple races
and/or genders across various arrests in these data may not always present a data quality concern.
98
   For the individual listed as 6 years old, this individual was also listed as 14 years old in other CPD data
systems. OIG determined that this individual was actually 14 years old at the time of arrest. For the
individual whose age was listed as 7, OIG determined through validation that the individual was 16 at the
time of arrest.
99

of the Yards communities in March and April of 2018. The sessions provided a forum for community
members to communicate their concerns
100




                                                                                                      PAGE 49
  Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 56 of 165 PageID #:457

                                                                              APRIL 11, 2019


strain police-
trust.

During this review, community members reported that CPD is not transparent or



criteria, use, structu
challenges in receiving responses from the Department regarding such concerns.
                                           -related practices fosters
misunderstanding, speculation, and mistrust.

of gang information is not limited to a single database.

Community members who participated in the public forums and interviews reported
personal accounts in which individuals were misidentified by CPD as gang members,
experienced harassment and/or acts of discrimination by CPD as a result of gang

designations. Community members described the ways in which these experiences
furthered the divide between themselves and the police. An individual who works in
violence prevention stated that they were incorrectly included in the database
because of their work, and that the
consequences for their children who are not affiliated with gangs. An individual who
works as a victim advocate stated that the police pulled them over and were initially
friendly, but after seeing that th
system(s) even though they are not a gang member the police pointed their guns
at the individual. Another individual stated that CPD incorrectly designated them as a
gang member, and the individual was denied immigration relief and faced
deportation as a result.

One young person reported that at age 11, the young person and some friends were
stopped by the police and asked about their gang affiliation. Although the young
person stated that they were not a

stated that they felt at this point that if they were going to be labeled anyway, they
                                         n individual who expressed previous
involvement in gang activity, prior to serving over 30 years in prison and leaving the
gang, stated,
                                                          e for criminalizing people in



It should be noted that many of the participants who attended the public forums
were generally suspicious of and/



                                                                                  PAGE 50
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 57 of 165 PageID #:458

                                                                        APRIL 11, 2019


examples above to provide readers with an understanding of some of the narratives
                                   regarding
These examples do not necessarily represent the views of all community members
who reside in the neighborhoods where OIG attended public forums.




                                                                             PAGE 51
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 58 of 165 PageID #:459

                                                                                               APRIL 11, 2019


VI. RECOMMENDATIONS
Based on the insufficient controls, lack of procedural fairness protections, data quality
concerns, and impact on police-community relations, CPD should undertake a
holistic evaluation of the ongoing utility and impacts of continuing to collect gang
designations. If the Department elects to continue collecting this data, CPD and the
City of Chicago must implement comprehensive changes to address the issues
detailed in this report. OIG offers the following recommendations to the Department
and the
practices.

ACTION ITEMS FOR THE CHICAGO POLICE DEPARTMENT
A.        UTILITY AND ALIGNMENT WITH CPD’S VIOLENCE
          REDUCTION EFFORTS
Over the course of this review, OIG interviewed community members, Department
members across Bureaus and ranks, academics, criminal justice agencies, and
violence prevention workers. These stakeholders reported that the nature of many
 gangs in Chicago has significantly changed since the late 1990s.101 Currently, many

did.102 Many of the larger gangs of the past have fractured into factionalized sets or
cliques, some of which engage in violence and some of which do not. In this
environment, violence may often be driven by personal affronts and individual acts of
retribution, rather than on the basis of gang membership. Additionally, individuals
now frequently change gang or group identification and the names of individual
 gangs or groups also regularly change. Lastly, previous indicators used to
demonstrate gang affiliation (such as wearing specific colors) are seldom employed
as group identifiers.

These change                                                           -related data
aligns with violence prevention efforts and the current landscape of gangs. Some

may not constitute ga
established hierarchy that, through its membership or through the agency of any


  According to interviews, although there are distinctions between the trajectories of Black and Latinx
101

gangs in Chicago, as well as differences between the West and South Sides, describing gangs as large
organizations with well-defined hierarchies, defined rules, and strict alliances is no longer accurate.
                                                                                ed by personal relationships
rather than attachment to a larger organization.
102

Violence in Chicago: A Research-Based Reorientation of Violence Prevention and Intervention Policy.
(Chicago: Great Cities Institute University of Illinois at Chicago, 2019) https://greatcities.uic.edu/wp-
content/uploads/2019/01/The_Fracturing_of_Gangs_and_Violence_in_Chicago.pdf.



                                                                                                    PAGE 52
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 59 of 165 PageID #:460

                                                                                        APRIL 11, 2019


                                                              Further, in interviews
                                                                      103

with OIG, Department members stated that due to the impermanence in the
landscape of
inaccurate as soon as it is documented.
determining whether shooting incidents were gang-related rely on data sources with
demonstrated data quality and procedural concerns (such as Gang Arrest Cards) and
may misrepresent and overstate the frequency of shooting incidents that are caused
by gang conflicts. This overrepresentation may obscure a more nuanced and accurate
understanding of violence in Chicago, while also not providing compendious
information for law enforcement purposes with respect to violence. As such, CPD
must adapt to the fluidity and impermanence of the current landscape as part of its
violence reduction efforts.

                                                                                violence
reduction efforts in the city, CPD should:

          1.    Evaluate, in partnership with stakeholders,104 whether collecting,
                maintaining, sharing, and using gang information best serves violence
                reduction efforts in the city, including with consideration of the collateral
                consequences of these practices. Avenues for partnership may include,
                but are not limited to: conducting a formal and publicly reported
                evaluation, holding public hearings, and participating in City Council
                hearings.
          2.    Ensure policing resources are focused on violent actors instead of all
                individuals designated as gang members.
          3.    Consider other mechanisms for preserving officer safety based on more
                reliable data, such as flagging individuals with a documented history of
                violence or weapons possession.
          4.    Utilize gang designations to identify at-risk individuals for the purpose of
                offering appropriate social intervention services.
          5.    Formally evaluate whether the individuals and groups CPD tracks as
                gangs meet the legal criteria of criminal gang members and criminal
                gangs, respectively.
          6.    Formally evaluate whether the current methods of identifying and
                tracking gang membership align with the current landscape of gangs in
                Chicago.




  740 ILCS 147
103

  Stakeholders include, but are not limited to, adult and youth community members, students, parents,
104

academics, community agencies, law enforcement, and other expert leaders.



                                                                                             PAGE 53
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 60 of 165 PageID #:461

                                                                                                APRIL 11, 2019


B.        CONTROLS AND PROCEDURAL FAIRNESS PROTECTIONS
Various jurisdictions have implemented a wide variety of reforms with respect to
gang-related data. For example, the California Department of Justice mandated the
enactment of procedural fairness protections for the state-wide gang database
           105
               These protections include: notifications for individuals designated as
gang members, regular review and purging of outdated or inaccurate gang-related
data, opportunities for individuals to contest their designations, and the creation of an
Advisory Committee comprised of expert stakeholders.106 In Portland, Oregon, the
Police Bureau dismantled its gang database after public outcry over the
consequences of the database, although gang-related information is still captured on
several Bureau forms.107 In Providence, Rhode Island, the City passed an ordinance
                                   -
protections for individuals designated as gang members and public reporting on
designations by the Providence Police Department, as well as codifying regulations
regarding the criteria the Department can utilize for determining gang
membership.108

protection rules and mandated protective reforms.109

105
   On January 1, 2018, the California DOJ became responsible for the oversight of CalGang. Penal Code
Section 186.36 grants the California DOJ the statutory authority to collect and regulate CalGang data and
to report annually on the information included in this data. See State of California, Department of Justice,

https://oag.ca.gov/sites/all/files/agweb/pdfs/calgang/ag-annual-report-calgang-2017.pdf.
State of California, Penal Code, Section 186.36. https://oag.ca.gov/sites/all/files/agweb/pdfs/calgang/regs-
outline.pdf.
106
    Advisory Committee members include: the Attorney General, or his or her designee; the President of
the California District Attorneys Association, or his or her designee; the President of the California Public
Defenders Association, or his or her designee; a representative of organizations that specialize in gang
violence intervention, appointed by the Senate Committee on Rules; a representative of organizations
that provide immigration services, appointed by the Senate Committee on Rules; the President of the
California Gang Investigators Association, or his or her designee; a representative of community
organizations that specializes in civil or human rights, appointed by the Speaker of the Assembly; a
person who has personal experience with a shared gang database as someone who is or was impacted
by gang labeling, appointed by the Speaker of the Assembly; the Chairperson of the California Gang
Node Advisory Committee, or his or her designee; and the President of the California Police Chiefs
Association, or his or her designee; the President of California State Sheriffs' Association, or his or her
designee.
107

         Newsweek Magazine, September 15, 2017, accessed February 1, 2019,
https://www.newsweek.com/2017/10/06/gang-violence-portland-police-tear-gang-member-list-effort-
rebuild-community-665374.html.
108
                             -2017-18 Providence Community-Police
February 1, 2019, https://providenceri.iqm2.com/Citizens/Detail_LegiFile.aspx?MeetingID=6206&ID=3786.
109
    Some of the reforms put forth by the Information Commissioner included: implement a retention
schedule that addresses how and when data subjects should be removed from the Matrix, and that the
personal data of those data subjects is not otherwise retained; conduct a full review of all data sharing



                                                                                                     PAGE 54
  Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 61 of 165 PageID #:462

                                                                                               APRIL 11, 2019


                 -01-

protections, including reviewing data for accuracy and deleting inaccurate and
outdated information. G.O. 09-01-01 specifically applies to members assigned or
detailed to the Bureau of Detectives or the Bureau of Organized Crime, when
identifying an individual as an active criminal and seeking to enter the information
into criminal intelligence databases. It states that the members must ensure the data
is current and accurate. Additionally, the Chief of the Bureau of Detectives and the

computerized information systems meet established criteria, conduct periodic audits
reviewing the validity of information, and authorize purging of records as appropriate.

                                        to any agency that received such erroneous
                                                        -01-01 could serve as a starting point

designations if CPD elects to continue collecting gang information.

OIG offers the following recommendations in keeping with the direction of current
regulatory reform efforts while remaining specific to the needs and challenges of
Chicago. CPD should:

CONTROLS
        7.      Formally inventory all gang-related data collection, reporting, and
                visualization points, and the relationships between them.
        8.      Formally inventory all extant paper and electronic records containing
                gang information.
        9.      Establish formal, clear, public purposes and goals for the collection of
                gang information, and tailor training, access,110 policies, and technology
                to align with these purposes and goals.
        10.     Ensure all forms featuring gang-related data are listed on the Records
                Retention Schedule, and that all forms featuring gang-related data have
                a finalized retention timeframe.

relating to the Gangs Matrix across the Metropolitan Police Service (MPS) in order to evaluate what
sharing is occurring, the legal basis for the sharing, whether the sharing is necessary and justified, and
whether the sharing is properly regulated by formal written agreements approved by the MPS
Information Rights Unit; and implement compulsory purpose-specific training for all officers and staff
responsible for processing personal data on the Gangs Matrix. Infor

accessed February 1, 2019, https://ico.org.uk/about-the-ico/news-and-events/news-and-blogs/2018/11/ico-
finds-metropolitan-police-service-s-gangs-matrix-breached-data-protection-laws/.
110
    See, for example, 2
cause for implementing its authority to screen, reject for employment, transfer, or remove personnel
                                                  https://it.ojp.gov/documents/28cfr_part_23.pdf.



                                                                                                    PAGE 55
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 62 of 165 PageID #:463

                                                                                              APRIL 11, 2019


          11.   Establish formal written agreements with external agencies regarding
                data quality, input and output controls, and appropriate use.111
                a.     Codify that compliance with 28 CFR Part 23 is included as a
                       requirement in agreements with external agencies.
                b.     Provide external agencies with training for 28 CFR Part 23
                       compliance, as well as appropriate usage of CPD data.
                c.     Ensure that CPD reports any gang-related records that are
                       appealed, modified, or purged to external agencies accessing
                       these records.
          12.   Regularly conduct formal audits of external agency access and use
                based on clearly defined metrics.112
          13.   Consider implementing additional, formal protections and restrictions
                for sharing gang-related data with external agencies including, but not
                limited to, immigration enforcement agencies.
          14.   Provide formal training and policies to all officers regarding gang-
                related data, as well as regular, formal refresher trainings on gang-
                related data, including updates with respect to the evolving nature of
                gangs in Chicago.
                a.     Gang-related trainings should incorporate adult and youth
                       community members, academics, representatives from relevant
                       community agencies, law enforcement, and other expert
                       instructors.
          15.   Codify formal processes for supervisory and/or expert-level review of
                gang designations for accuracy.
          16.   Formally require the inclusion and assessment of specified types of
                evidence required to support proposed gang designations.113


111

intelligence information only where there is a need to know and a right to know the information in the

only to law enforcement authorities who shall agree to follow procedures regarding information receipt,
maintenance, secu
https://it.ojp.gov/documents/28cfr_part_23.pdf.
112
                                                                             ence information shall ensure
that administrative, technical, and physical safeguards (including audit trails) are adopted to insure
against unauthorized access and against intentional or unintentional damage. A record indicating who
has been given information, the reason for release of the information, and the date of each dissemination
outside the project shall be kept. Information shall be labeled to indicate levels of sensitivity, levels of
confidence, and the identity of submitting agencies and control
https://it.ojp.gov/documents/28cfr_part_23.pdf.
113

for establishing the existence of reasonable suspicion of criminal activity either through examination of
supporting information submitted by a participating agency or by delegation of this responsibility to a
properly trained participating agency which is subject to routine inspection and audit procedures
                             https://it.ojp.gov/documents/28cfr_part_23.pdf.



                                                                                                   PAGE 56
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 63 of 165 PageID #:464

                                                                                                 APRIL 11, 2019


                 a.                                             -
                          inclusion of supporting evidence such as video footage of the
                          interaction and/or a signed statement from the individual
                          designated.
          17.

                 a.       Ensure criteria are narrowly tailored to align with the
                                                                             114

                 b.       Being in a gang-designated area or around gang-designated
                          individuals should not, in and of itself, be considered suitable
                          criteria to designate an individual as a gang member.
                 c.       Adopt a written policy indicating that determinations regarding
                          individual gang designations may not be based solely on an

                          socioeconomic status, or other protected classes. 115
          18.    Conduct regular, formal reviews of gang designations to evaluate
                 continued accuracy of the designation.116
                 a.       Establish clear, formal, and public criteria for continued accuracy.
          19.    Develop and implement a formal means to regularly purge applicable
                 gang designations from all originating documents and visualization
                 tools.117
                 a.       If CPD retains a designation past the regular review period, new
                          evidence must be provided; an additional notification must also
                          be provided to the individual regarding the designation.




114
                                                                                    ntelligence information
concerning an individual only if there is reasonable suspicion that the individual is involved in criminal

https://it.ojp.gov/documents/28cfr_part_23.pdf.
115

interference with any lawful political activities as part of the intellig
https://it.ojp.gov/documents/28cfr_part_23.pdf.
116

which is retained by a project has relevancy and importance. Such procedures shall provide for the
periodic review of information and the destruction of any information which is misleading, obsolete or
otherwise unreliable and shall require that any recipient agencies be advised of such changes which
involve errors or corrections. All information retained as a result of this review must reflect the name of
the reviewer, date of review and explanation of decision to retain. Information retained in the system
must be reviewed and validated for continuing compliance with system submission criteria before the
expiration of its retention period, which in no event
https://it.ojp.gov/documents/28cfr_part_23.pdf.
117

for
                                                           https://it.ojp.gov/documents/28cfr_part_23.pdf.



                                                                                                      PAGE 57
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 64 of 165 PageID #:465

                                                                          APRIL 11, 2019


PROCEDURAL FAIRNESS PROTECTIONS
      20.   Formally require that every individual who receives a gang designation
            from CPD is notified.
            a.     Notifications should be provided at no cost to the individual.
            b.
                   language.
      21.   Establish formal protections for juveniles.
            a.          -
                   designating a juvenile as a gang member unless a lawyer and/or a
                   juvenile advocate is present.
      22.   Establish formal, written policies mandating that conversations or
            interviews with law enforcement which may result in the application of a

            language.
      23.   Establish a formal appeal process.
            a.     Develop and publicize formal, clear, achievable criteria for
                   individuals to appeal their gang designations.
            b.     Ensure that the appeals process is available at no cost to the
                   individual.
            c.     Ensure that every individual has timely access to the report(s) on
                   which they are designated as gang members, as well as the
                   supporting evidence for the designation.
            d.     Establish a third-party mechanism to make determinations
                   regarding appeals.
      24.   Ensure that every individual who has already been designated by CPD is
            notified and may appeal their designation(s), in keeping with the
            recommendations listed above.

C.    POLICE LEGITIMACY AND COMMUNITY INVOLVEMENT
Meaningful community input, transparency from the Department, and durable
partnerships will be required to address concerns expressed by community members
                                           information practices and to ensure the
safety of Chicago communities. CPD should:

COMMUNITY INVOLVEMENT
      25.   Participate in a committee of stakeholders formed by the City to address
            ongoing reforms (see recommendation #30).
            a.     Through a mechanism determined by this committee, the
                   Department should respond to the recommendations put forth
                   by the committee in a timely and comprehensive manner.




                                                                              PAGE 58
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 65 of 165 PageID #:466

                                                                            APRIL 11, 2019


      26.   Continue to build partnerships with community-based organizations to
            foster collaborative solutions to violence.

TRANSPARENCY
     27.
            data, including:
            a.     a list of all forms and databases where gang designations can be
                   collected, reported and/or viewed;
            b.     the number of individuals who are designated as gang members
                   disaggregated by, but not limited to, race, gender, age, location of
                   designation, reason for designation, number of convictions for
                   serious/violent crime(s), and number of years designated as a
                   gang member;
            c.     the number of designations that have been reviewed, appealed
                   (including the outcomes of the appeals), purged, and retained;
            d.     an aggregation of law enforcement actions taken as a result of
                   gang designations; and
            e.
                   information.

ACTION ITEMS FOR THE OFFICE OF THE MAYOR AND CHICAGO
CITY COUNCIL
     28.    Establish a committee of stakeholders including adult and youth
            community members, students, parents, academics, community
            organizations, law enforcement, and other expert leaders to discuss
            ongoing reforms.
            a.     This committee should have a formal role in shaping training,
                   criteria, and procedures relating to gang designations. The
                   committee should also regularly evaluate the utility and impacts
                   of gang designations and make recommendations to the
                   Department.
     29.    Consider legislation that would create and impose a legal mandate for
            CPD to appropriately gather, maintain, sharing, and use gang-related
            data.
     30.    Consider legislative amendments to the Welcoming City Ordinance that
            would remove exceptions based on
            known gang member either in a law enforcement agency's database or
            by his own a




                                                                                PAGE 59
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 66 of 165 PageID #:467

                                                                             APRIL 11, 2019


VII. DEPARTMENT RESPONSE
In its response to this report, CPD                             largely concurred
with many of                         and partially concurred or disagreed with
others. CPD acknowledged that its gang information policies, practices, and

information. CPD proposed the development of a new system to collect and store
gang information, the Criminal Enterprise Database (CED). As proposed by the
Department, the CED will be a single, unified system that ensures the inclusion of
updated and vetted information, purging of outdated gang information, and a
process for members of the public to ascertain and appeal their designation as a
gang member or affiliate. CPD also indicated that the new system will incorporate
additional protections when sharing gang information with third parties. However, it
should be noted that these proposed controls and reforms do not apply to the gang
information currently maintained by the Department and that this unverified, often
outdated information will remain available to any officer or department that currently
has access to this information.

While the Department has signaled intentions to reform its gang-related technology

                                                  T
that CPD will not engage with community stakeholders in the fashion that OIG
recommends. CPD states that it has already conducted an internal evaluation,
affirmed the utility of collecting gang information, and drafted policies for a new
system.

                also                               ndations with the proposal of an
appeals process that involves several substantive barriers, including limited hours and
days on which appeals can be made, required appearance at police facilities, and no
access for designated individuals to the evidence which CPD used to determine their
gang status.

OIG also
identification processes. Twenty-five percent of individuals identified as gang
                                                             irst designated as a gang

has determined that existing protections and processes for juveniles are sufficient.

                                                        meline for
implementation of the CED. As part of its stated commitment to community
engagement, CPD should consider communicating to the public an estimated
timeframe for development and implementation.



                                                                                 PAGE 60
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 67 of 165 PageID #:468

                                                                                               APRIL 11, 2019


VIII. APPENDIX A: CPD BUREAUS AND DIVISIONS
      INVOLVED IN GANG DESIGNATION, TRACKING, AND
      ENFORCEMENT
There are many Bureaus, Divisions, Units, and Sections within CPD involved in
designating and tracking individuals and areas as gang-involved, as well as in gang-
related enforcement.

Bureau of Patrol
The Bureau of Patrol (BOP), the largest bureau within CPD, is heavily involved in gang
designations and enforcement. Officers in the BOP conduct traffic stops, complete
ISRs, and enforce gang-related ordinances and directives.118 Each district has District
Intelligence Officers who are responsible for, among other duties, obtaining and
                                          -related conflicts, alliances, gang funerals,

either                                        119




Bureau of Organized Crime
The Bureau of Organized Crime (BOC) houses the Gang Investigation Division, a
division involved in gang designations and enforcement. The Gang Investigation
                                     the proper investigation of any individual, group,
or organization reasonably believed to be engaging in criminal activity; initiating
investigations for the purpose of identifying gang organizations involved in criminal
offenses; and disseminating information about gangs to appropriate Departmental
       120
           The Gang Investigation Division is made up of several teams and sections;
those immediately related to gangs include the Area Gang Investigation Teams, the
FBI Joint Task Force on Gangs, and Gang School Safety Teams (GSST). Within the
Division, the FBI Joint Task Force on Gangs is a collaborative effort between CPD and
                                                           -trafficking, street gangs and
their criminal enterprises operating within th        121
                                                          GSSTs collaborate with CPS



118
                                                                      -02-03: Organization and Functions of
                                               http://directives.chicagopolice.org/directives/data/a7a57be2-
1291da66-88512-91e6-521a90347177e975.pdf?hl=true.
119
                                                                      -01-
accessed April 5, 2019, http://directives.chicagopolice.org/directives/data/a7a57b38-141c256b-3e214-1c25-
b7f2916b04df6d35.pdf?hl=true.
120
    City of C                                                          -02-05: Organization and Functions of

http://directives.chicagopolice.org/directives/data/a7a57b73-14a1c64f-eee14-a1c6-
83093e222447a9bb.pdf?hl=true.
121
                                                                   -02-05: Organization and Functions of
the Bureau of Organized C



                                                                                                    PAGE 61
  Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 68 of 165 PageID #:469

                                                                                              APRIL 11, 2019


officials as well as CPD units and the Cook County Juvenile Probation to conduct
                                   -related gang violence, including through social
media monitoring. CPD estimated that GSSTs conduct approximately 20
interventions per month, and that the majority of these interventions occur at school,
a hospital, or home.

Bureau of Technical Services
The Bureau of Technical Services is involved in gang-related tracking. The Information
Services Division generates District Intelligence Bulletins, which contain district-
specific intelligence pertaining to gangs. 122 The Instant Update Unit in the Records
Division reviews all rap sheets and identifies arrestees who are on parole, are on
probation, have pending felony charges, or are out on bond for misdemeanor charges

                              Public Safety Information Technology (PSIT) builds maps
                                 123

and linking capabilities in CLEAR based on data from the Gang Audit. 124

Bureau of Detectives
The Bureau of Detectives oversees investigations of selected felonies and selected
misdemeanors. Detectives interview victims, witnesses, and others during the course
of an investigation, as well as review data in CPD databases, to determine
perpetrator(s) and motive(s). The detec
information gathered in BOP Case Reports, along with any interviews conducted at
the scene and any/all other information the patrol officer includes. If Detectives
determine that a crime was gang-motivated based on the totality of circumstances
found during the investigation, this information can be captured in the CHRIS
Supplemental Reports.

Deployment Operations Center
The DOC is involved in gang-related designations and tracking. The DOC creates
                                                                ISRs, known conflicts,




http://directives.chicagopolice.org/directives/data/a7a57b73-14a1c64f-eee14-a1c6-
83093e222447a9bb.pdf?hl=true.
122
                                                                     -01: Gang Violence Reduction
                                  http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true.
123
                                                                     -01: Gang Violence Reduction
                                  http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true.
124
    City of Chicago, Chicago                                         -01-
2019, http://directives.chicagopolice.org/directives/data/a7a57b38-141c256b-3e214-1c25-
b583fdc4cd349e84.pdf?hl=true.



                                                                                                   PAGE 62
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 69 of 165 PageID #:470

                                                                                            APRIL 11, 2019


and possible retaliation information in the case of a shooting. 125 On a weekly basis, the

Location 126 Finally, with respect to the Gang Audit, DOC confirms and manages
gang-related data. The Crime Prevention and Information Center (CPIC) is a section

Strategy information                                                                127




125
                                                                     -01: Gang Violence Reduction
                               http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true.
126
                                                                   -02-02: Selection of Designated
                                           http://directives.chicagopolice.org/directives/data/a7a57be2-
12bcfa66-cf112-bd05-8b11becc05997c4e.pdf?hl=true.
127
    City of Chicago, Chicago                                        -04-04: Crime Prevention and

http://directives.chicagopolice.org/directives/data/a7a57bf0-13ed7140-08513-ed71-
4cecd9c378c05dec.pdf?hl=true.



                                                                                                 PAGE 63
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 70 of 165 PageID #:471

                                                                                              APRIL 11, 2019


IX. APPENDIX B: ADDITIONAL INFORMATION
    REGARDING POTENTIAL COLLATERAL
    CONSEQUENCES OF CPD’S GANG DESIGNATIONS
LAW ENFORCEMENT
CPD employs a number of strategies with respect to gangs. These include Focused
Deterrence, Gang Missions, Gang Loitering Ordinance Enforcement, Gang
Investigations, Targeted Vehicle Enforcement, Area Gang Strategy Meetings, and
Parole Compliance Checks. Further, CPD utilizes several programs with respect to
gangs, including the Gang Intervention Probation Program and the Targeted Repeat
Offender Apprehension and Prosecution Program.

FOCUSED DETERRENCE


involves partnerships between law enforcement officials, social service providers, and

                                                128
                                                      One element of Focused Deterrence is
Custom Notific

                                                                         During a       129

Custom Notification, Department members visit the identified individual and/or their
family at their residence to articulate that law enforcement action including federal
and state sentencing options and asset seizure where applicable             rgeted

resources as an alternative.130 If an individual engages in criminal activity for which
                                                                                le charges
                                            131
                                                The second component involves Call-In
Sessions, wherein CPD convenes partnering social service providers and community
members with groups associated with violence to deliver the message to groups
ident


128
                                                                       -01: Gang Violence Reduction
                                   http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true.
129
    City of Chicago, Chicago Police Department,                        -01: Gang Violence Reduction
                                   http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true.
130
                                                                     -
accessed April 5, 2019, http://directives.chicagopolice.org/directives/data/a7a57bf0-1456faf9-bfa14-570a-
a2deebf33c56ae59.pdf?hl=true.
131
                                                                     -05: Custom Notificat
accessed April 5, 2019, http://directives.chicagopolice.org/directives/data/a7a57bf0-1456faf9-bfa14-570a-
a2deebf33c56ae59.pdf?hl=true.



                                                                                                  PAGE 64
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 71 of 165 PageID #:472

                                                                                            APRIL 11, 2019

                                 132
                                       In these sessions, CPD inform group members that the
                                                                                     using any
legal                      133




GANG MISSIONS

                                                                      134




GANG INVESTIGATIONS
In Gang Investigations, officers in the Bureau of Organized Crime often in
conjunction with federal agencies conduct in-depth investigations of individuals
designated as gang-involved for the purpose of developing evidence to prosecute
these individuals.135

GANG LOITERING ENFORCEMENT



dispersal orders if two or more persons are loitering in the area and one of the people
                             136
                                 These dispersal orders can require that the individual
not return to the specified area for eight to 12 hours;137 if the individual returns within

months, a fine between $100 and $500, or both. Subsequent violations of dispersal
orders can result in additional penalties.138


132
                                                                   -01: Gang Violence Reduction
                                http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true.
133
                                                                   -01: Gang Violence Reduction
                            19, http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true.
134
    City of Chica                                                  -01: Gang Violence Reduction
                                http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true.
135
                                                                   -02-05: Organization and Functions of

http://directives.chicagopolice.org/directives/data/a7a57b73-14a1c64f-eee14-a1c6-
83093e222447a9bb.pdf?hl=true.
136
                                                                    -02: Gang and Narcotics-Related
                                  http://directives.chicagopolice.org/directives/data/a7a57be2-128884f1-
9d212-8894-7cf08ab5b5062cb9.pdf?hl=true.
137
    The amount of time depends on the classification of the area areas designated as Heightened Level
of Violence are 12-hour dispersal areas. In all other circumstances, the dispersal period is eight hours.
138
    A second or subsequent offense is punishable by a mandatory minimum sentence of no less than five
days. After a third or subsequent conviction within a one-year period, a court will additionally issue an



                                                                                                 PAGE 65
  Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 72 of 165 PageID #:473

                                                                                                  APRIL 11, 2019


TARGETED VEHICLE ENFORCEMENT
                                                                                                  -by
                                   -related missions.     139
                                                                This can include impounding vehicles

zone missions, license plate reader enforcement, moving violation enforcement, and
                                    140
                                        These offenses include an assault weapon or
narcotics in the vehicle, a revoked or suspended driver's license, playing music too
loudly, possession of spray paint by a minor in the vehicle, possession of an altered
handicap permit, displaying a false temporary registration permit, soliciting a
prostitute, fireworks in the vehicle, fleeing a police vehicle, and other ordinances that
allow impounding a vehicle.141

AREA GANG STRATEGY MEETINGS
During Area Gang Strategy Meetings, agencies within and outside of CPD
disseminate gang-related intelligence and develop strategies to identify and address
gang-related persons of interest believed to be involved in criminal activity.142
Agencies include BOP, BOD, BOC, DOC, federal agencies, Chicago High Intensity
Drug Trafficking Area (HIDTA)
County Adult Probation Department's Gang Intervention Unit, and surrounding
suburban police agencies.143




                                                                                                         f the
latest dispersal order for 30 days. If an officer sees the individual engaged in gang loitering in violation of
the court order, the officer can immediately place the individual under arrest without requiring the
officer to provide a dispersal warning.
139
                                                                         -01: Gang Violence Reduction
                                   http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true
140
                                                                         -01: Gang Violence Reduction
                                   http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true
141
    City of Chicago, Chicago Police D                                   -01: Gang Violence Reduction
                                   http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true
142
                                                                       -
Accessed April 8, 2019, http://directives.chicagopolice.org/directives/data/a7a57bb9-159744bb-bbd15-
9744-eb517377337c557e.pdf?hl=true
143
                                                                       -07: Area Gang S
Accessed April 8, 2019, http://directives.chicagopolice.org/directives/data/a7a57bb9-159744bb-bbd15-
9744-eb517377337c557e.pdf?hl=true



                                                                                                       PAGE 66
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 73 of 165 PageID #:474

                                                                                               APRIL 11, 2019


PAROLE COMPLIANCE CHECKS
In Parole Compliance Checks, CPD officers support IDOC in parolee compliance
checks defined as home visits                                     -involved
parolees and recent parolees that are high-                       144




GANG INTERVENTION PROBATION PROGRAM145
The Gang Intervention Probation Program (GIPP) is implemented in conjunction with



additional criminal gang activity by enforcing the conditions of their proba                         146




GIPP imposes obligations and sanctions upon those enrolled including: mandatory
curfew, residential conditions, prohibition on association with known gang members,
and a ban on engaging in gang activity.147 If an individual violates any of these
conditions, the individual will be sent to Central Bond Court.148 If the individual violates
the conditions with additional charges, they are no longer eligible for bond.149

TARGETED REPEAT OFFENDER APPREHENSION AND PROSECUTION PROGRAM150
The Targeted Repeat Offender Apprehension and Prosecution Program (TRAP) is a
joint C

distribution, and uses gang affiliation and gang role to determine program
inclusion.151

144
                                                                        -01: Gang Violence Reduction
                                    http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true
145
    According to Department members and external agencies during interviews, GIPP is not currently
active and/or is seldom used. However, this program is still listed in Department directives.
146
                                                                       -03: Gang Intervention Probation
                                     http://directives.chicagopolice.org/directives/data/a7a57be2-12bcfa66-
cf112-bd06-ae86f58b4f2d081e.pdf?hl=true
147
                                                                       -03: Gang Intervention Probation
                                     http://directives.chicagopolice.org/directives/data/a7a57be2-12bcfa66-
cf112-bd06-ae86f58b4f2d081e.pdf?hl=true
148
                                                                       -03: Gang Intervention Probation
                                     http://directives.chicagopolice.org/directives/data/a7a57be2-12bcfa66-
cf112-bd06-ae86f58b4f2d081e.pdf?hl=true
149
                                                                       -03: Gang Intervention Probation
                   ed April 8, 2019, http://directives.chicagopolice.org/directives/data/a7a57be2-12bcfa66-
cf112-bd06-ae86f58b4f2d081e.pdf?hl=true
150
    According to Department members and external agencies during interviews, TRAP is not currently
active and/or is seldom used. However, this program is still listed in Department directives.
151
                                                                      -06: Targeted Repeat-Offender




                                                                                                    PAGE 67
  Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 74 of 165 PageID #:475

                                                                                             APRIL 11, 2019


TRAP-enrolled individuals are subject to possible enhanced prosecution pending the

cases, monitoring sources of bail, and prosecuting several small cases together to
enhance the penalty.

CRIMINAL JUSTICE
Gang membership, gang designation in a database, or gang affiliation may have an
effect on bail, bond, sentencing, sanctions, probation, prison, and parole in Illinois. The
magnitude of any effect will vary based on the discretion of prosecutors in
introducing gang related evidence, as well as the weight Courts give to any evidence
presented. All gang-related information will need to satisfy the applicable
admissibility standards, depending on the phase of the criminal proceeding, before it
is accepted into evidence.

BAIL AND BOND
According to state statute, gang membership alone is not a factor in determining
bail.152 Courts will examine the nature and circumstances of the alleged criminal
conduct, including any relation it may have to an organized gang, to determine
eligibility for bail and/or the amount of bond due.153 Evidence of gang membership or
affiliation is only admissible at bail/bond hearings if it is relevant and reliable. Relevant
gang-related evidence includes evidence that the alleged criminal conduct was
related to or done in furtherance of criminal gang activity or was motivated by the
defendant's membership in or allegiance to an organized gang.154 Reliable gang-
related evidence includes evidence that shows indicia of reliability or trustworthiness
but may not be admissible at a trial based on the rules of evidence. Relevant and
reliable gang-related evidence may include designation as a gang member by law
enforcement, and this designation can result in higher bond or denial of bail.155
According to G.O. 10-
                                                                  -Bonds)
personal recognizance bonds that do not require cash payment potentially
requiring the individual to remain in custody pending an appearance in bond court.156




http://directives.chicagopolice.org/directives/data/a7a57b38-14eabf49-88714-eabf-
585e2775112f376d.pdf?hl=true
152
    725 ILCS 5/110 5(a)
153
    725 ILCS 5/110 5(a)
154
    725 ILCS 5/110 5(a)
155
    725 ILCS 5/110 5(a)
156
                                                                     -01: Gang Violence Reduction
                                  http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true



                                                                                                  PAGE 68
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 75 of 165 PageID #:476

                                                                                 APRIL 11, 2019



databa

SENTENCING
Gang-
imposition of a mandatory, minimum sentence or the introduction of aggravating
factors.157 Additionally, Courts may impose certain gang-related conditions to a
sentence of probation or conditional discharge.158 Potential evidence at sentencing

as gang related.

Per the Illinois Unified Code of Corrections, Courts are required to impose a
mandatory, minimum sentence of imprisonment for certain classes of offenses.159
Included in the list of eligible offense are forcible felonies, if the offense was related to
the activities of an organized gang, and unlawful possession of a firearm by a
streetgang member when the firearm was loaded or contained firearm
ammunition.160 Courts may also consider aggravating factors facts or circumstances
that increase the severity or culpability of a crime when deciding to impose a period
of imprisonment or a more severe sentence, according to the Illinois Unified Code of
Corrections. .161 One such aggravating factor Courts can consider is if the individual
                                                                           162




PROBATION
Certain conditions may be imposed upon a defendant who receives a sentence of
probation or conditional discharge. If a defendant receives a sentence of probation or
conditional discharge for an offense related to or in furtherance of the criminal

allegiance to an organized gang, Courts will require the defendant to complete
community service hours.163 The number of hours is discretionarily determined by the


157
    730 ILCS 5/5-5-5-3(c)(2)(J)
    730 ILCS 5/5-5-3(c)(2)(Y)
    730 ILCS 5/1-1-1 et seq.
158
    730 ILCS 5/5-6-3(a)(6)
    730 ILCS 5/5-6-3(b)(15)
159
    730 ILCS 5/5-5-5-3(c)(2)(J)
    730 ILCS 5/5-5-3(c)(2)(Y)
160
    730 ILCS 5/5-5-5-3(c)(2)(J)
    730 ILCS 5/5-5-3(c)(2)(Y).
161
    730 ILCS 5/1-1-1 et seq.
162
    730 ILCS 5/1-1-1 et seq.
    74o ILCS 147/10 (3).
163
    730 ILCS 5/5-6-3(a)(6).



                                                                                     PAGE 69
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 76 of 165 PageID #:477

                                                                                                 APRIL 11, 2019


Court and may range between 30 and 120 hours.164 As an additional condition of
probation, Courts may order a defendant to refrain from having any contact, directly
or indirectly, with certain specified persons or types of persons, including but not
limited to members of street gangs.165

SANCTIONS


gangs designation by CPD may be proffered as evidence in establishing gang
membership and/or incidents as gang-related.166 In addition to any other penalty
imposed, individuals convicted of a crime who were, at the time of the crime a
streetgang member,167 receive a fine of $100. The funds collected from this fine are
                                     -                                             168




PRISON
IDOC records and tracks gang designations and activity for individuals incarcerated
through commitment to release. After reviewing relevant laws and policies, it is

does share gang-related information with IDOC and vice versa. Individuals
incarcerated and designated as gang members are not eligible for certain pre-release
programs, such as the Prisoner Entrepreneur Education Program.169

PAROLE
Once an individual is released on parole, certain conditions will apply. Among the
many conditions, the parolee will not associate with persons who are members of an
organized gang.170 Additionally, individuals on either probation or parole can be legally
mandated to attend Call-                                                     tegy.171

JUVENILES
As with adults, information related to gang membership could impact juveniles
within the criminal justice system. Instead of a bond hearing, juveniles charged in
juvenile court will appear before the Court for a formal reading of criminal charges

164
    730 ILCS 5/5-6-3(a)(6).
165
    730 ILCS 5/5-6-3(b)(15)
166
    According to CPD and external agencies during interviews, the Streetgang Fine is rarely applied.
However, this fine is still listed in law.
167
    As defined in section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act.
168
    730 ILCS 5/5-9-1.19
169
    This section is set to be repealed on August 24, 2022.
170
    730 ILCS 5/3-2-2(b-5).
171
                                                                         -01: Gang Violence Reduction
                                      http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true.



                                                                                                      PAGE 70
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 77 of 165 PageID #:478

                                                                              APRIL 11, 2019


              -               172
                                  During shelter-care hearings, a judge determines
whether the juvenile will be held in a facility while awaiting trial or released to their
guardians and if released, whether or not there are restrictions placed upon the
release.173
matter of immediate and urgent necessity for the protection of the minor, another
person, or their property to detain the juvenile.174 Designation as a known gang
member by CPD may be offered as evidence in a shelter-care hearing for the Court to
determine whether the juvenile will be detained or released with restrictions.

Sentencing for a juvenile designated as a gang member could include an order that
the juvenile undergo medical treatment to remove gang-related tattoos.175 If a
juvenile is sentenced to the Department of Juvenile Justice, once the juvenile is

One of those restrictions requires that the juvenile does not associate with persons
                                          176




172
    705 ILCS 405/5-501.
173
    705 ILCS 405/5-501.
174
    705 ILCS 405/5-501.
175
    705 ILCS 405/5-710(a)(ix).
176
    705 ILCS 405/5-505(1).



                                                                                   PAGE 71
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 78 of 165 PageID #:479

                                                                            APRIL 11, 2019


X.         APPENDIX C: GANG INFORMATION SYSTEMS
           DIAGRAM PROVIDED BY CPD

in which gang-related data exist, CPD provided Figure 13 below.177 According to
interviews with CPD, this diagram does not include every source of gang information
           stems and in systems maintained by external agencies that CPD can

was unable to validate the depiction of relationships between these systems. Further,
                  of a complete list of all the various places gang information could
be recorded, reported, and visualized, OIG was unable to validate the accuracy and
completeness of the diagram components.




177
      In interviews CPD members

affiliation information.



                                                                                PAGE 72
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 79 of 165 PageID #:480

                                                                       APRIL 11, 2019


FIGURE 13: CPD GANG INFORMATION SYSTEMS DIAGRAM




                                                                            PAGE 73
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 80 of 165 PageID #:481

                                                                                           APRIL 11, 2019


XI. APPENDIX D: DATA COLLECTION, REPORTING, AND
    VISUALIZATION POINTS
The following represent points where gang-related information about individuals and
areas can be collected, within the past ten years.

          1.    Gang Arrest Cards
          2.    Gang Audit Questionnaire
          3.    Investigative Stop Reports (ISRs)
          4.    Contact Cards
          5.    Information Reports
          6.    Hot Spot Designations
          7.    Major Incident Notifications
          8.    Criminal History Records Information System (CHRIS) Supplemental
                Reports

The following represent points where gang-related data that has already been
collected can be reported, within the past ten years.

          9.    District Intelligence Bulletins (DIBs)
          10.   Daily Bulletin
          11.   Officer Safety Alerts

The following represent points where gang-related information about individuals and
areas can be displayed and/or queried, within the past ten years.

          12.   Caboodle
          13.   Gang Listing Report
          14.   Gang Profile Search
          15.   Gang Members Search
          16.   Link Analysis
          17.   Strategic Subject List (SSL) Dashboard178
          18.   Law Enforcement Agencies Data System (LEADS)




  As of January 9, 2019, the Strategic Subject List (SSL) Dashboard has been replaced by the Subject
178

Assessment and Information Dashboard (SAID).



                                                                                                PAGE 74
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 81 of 165 PageID #:482

                                                                                          APRIL 11, 2019


DATA COLLECTION
The following represent points where gang-related information about individuals and
areas can be captured, within the past ten years.

          1.    Gang Arrest Cards
Department members may complete Gang Arrest Cards during arrests, when the
                                                                 -                                   179




FIGURE 14: ELECTRONIC GANG ARREST CARD




          2.    Gang Audit Questionnaire180
The Gang Audit is conducted periodically in each district.181 During the Audit,
Department members from several units complete a form delineating the following
within the district: gang names, gang faction names, territorial borders, faction size,
documented criminal activity, rivals and active conflicts, alliances and active alliances,
organizational level, violence level, and the most active or influential members of each
faction.182 The results of the Gang Audit can be visualized in Caboodle.183



179
                                                               -02-01: Criminal Street Gang Arrest
                                 http://directives.chicagopolice.org/directives/data/a7a57be2-
12a5752b-27112-a586-10288308dbafb745.pdf?hl=true
180

http://directives.chicagopolice.org/forms/CPD-12.140.pdf
181
                                                                    -01-                   ed April 8,
2019, http://directives.chicagopolice.org/directives/data/a7a57b38-141c256b-3e214-1c25-
b583fdc4cd349e84.pdf?hl=true
182

http://directives.chicagopolice.org/forms/CPD-12.140.pdf
183
    City of Chicago, Chicago P                                      -01-
2019, http://directives.chicagopolice.org/directives/data/a7a57b38-141c256b-3e214-1c25-
b583fdc4cd349e84.pdf?hl=true



                                                                                               PAGE 75
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 82 of 165 PageID #:483

                                                                       APRIL 11, 2019


FIGURE 15: GANG AUDIT QUESTIONNAIRE 184




                                                                           PAGE 76
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 83 of 165 PageID #:484

                                                                            APRIL 11, 2019




  City of Chicago, Chi
184

http://directives.chicagopolice.org/forms/CPD-12.140.pdf



                                                                                PAGE 77
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 84 of 165 PageID #:485

                                                                                             APRIL 11, 2019


          3.    Investigatory Stop Reports (ISRs)
Investigatory Stop Reports are completed when a Department member temporarily
detains and questions a person in the vicinity where the person was stopped based
                                                                   ting, is about to
commit, or has committed a criminal offense    185
                                                   On the ISR, officers can document an

activities attributed to that gang.186                                                narcotics-related
                                                                                187




Department members also complete ISRs during Gang Loitering Dispersals, when a
Department member observes two or more individuals loitering in an area
designated as a Hot Spot or a High-Level Gang Conflict Location and the member
determines
engaged in gang l          188




FIGURE 16: GANG-RELATED SECTIONS ON THE ISR FORM




185
                                                                     -13-
Accessed April 8, 2019, http://directives.chicagopolice.org/directives/data/a7a57b99-151b6927-49f15-1b69-
2c32e99868b316b0.pdf?hl=true
186

http://directives.chicagopolice.org/forms/CPD-11.910.pdf
187

http://directives.chicagopolice.org/forms/CPD-11.910.pdf
188
                                                                -02-03: Gang and Narcotics-Related
                                   http://directives.chicagopolice.org/directives/data/a7a57be2-
12a5752b-27112-a586-d845218c69a1f912.pdf?hl=true



                                                                                                 PAGE 78
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 85 of 165 PageID #:486

                                                                            APRIL 11, 2019


FIGURE 17: SEARCH TOOL FOR GANG-RELATED INFORMATION CAPTURED
ON ISRS




          4.    Contact Cards
Contact Cards are used to document Investigatory Stops as well as enforcement of
the Gang and Narcotics-Related Loitering Ordinances.189 Contact Cards contain
information about the individual stopped and/or dispersed, including, if applicable,
gang membership, tattoos, gang hangouts, and gang activities. According to
Department directives, Contact Cards are no longer in use ISRs are now used to
document stops and loitering enforcement.




189

Investigatory Stops.



                                                                                PAGE 79
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 86 of 165 PageID #:487

                                                                       APRIL 11, 2019


FIGURE 18: PAPER CONTACT CARD, FRONTSIDE




FIGURE 19: PAPER CONTACT CARD, BACKSIDE




                                                                           PAGE 80
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 87 of 165 PageID #:488

                                                                       APRIL 11, 2019


FIGURE 20: ELECTRONIC CONTACT CARD SEARCH PAGE




                                                                            PAGE 81
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 88 of 165 PageID #:489

                                                                                            APRIL 11, 2019


          5.    Information Reports190
Information Reports bring information on various police concerns, including gang-
related information, to the attention of CPD. Information Reports can contain the

descriptions; addresses of residence, business, and locations frequented; description
of criminal or suspicious activities, incidents, etc., in which the person is engaged;
detailed data on vehicles, especially licensing information (i.e., state and city license
information) and the vehicle identification number; information on associates
engaged in the same or other criminal activity; and Records Division (RD) numbers, of



FIGURE 21: INFORMATION REPORT CREATION PAGE WITH CATEGORIES




190
                                                                     -13-
Accessed April 8, 2019, http://directives.chicagopolice.org/directives/data/a7a57be2-12a864e6-91c12-a867-
a4e051c823647762.pdf?hl=true



                                                                                                 PAGE 82
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 89 of 165 PageID #:490

                                                                                                 APRIL 11, 2019


FIGURE 22: INFORMATION REPORT GANG COMPONENTS




          6.    Hot Spot Designation
CPD District Commanders complete Hot Spot Designation applications for areas
within their district which they believe require special enforcement attention these
reasons can be a result of concerns regarding gang activity.191 The application can
                                                                                       192




                                                                                             e
                                                   -
about to experience increased violence
                                                                193
                                                                      Heightened Level of Violence
Areas are then                -
the area may not return for 12 hours.194

                           DOC recommends High Level Gang Conflict Locations to
the Superintendent on a weekly basis. The Superintendent or their designee then
communicates these locations to the Chief of the BOP, the Chief of the Office of
Crime Control Strategies, and the Commander of the DOC
                                  195
                                      High Level Gang Conflict Locations are

191
                                                                    -02-02: Selection of Designated
                        essed April 8, 2019, http://directives.chicagopolice.org/directives/data/a7a57be2-
12bcfa66-cf112-bd05-8b11becc05997c4e.pdf?hl=true
192

2019, http://directives.chicagopolice.org/forms/CPD-21.372.pdf
193
    City of Chica                                                    -02-02: Selection of Designated
                                              http://directives.chicagopolice.org/directives/data/a7a57be2-
12bcfa66-cf112-bd05-8b11becc05997c4e.pdf?hl=true
194
                                                                     -02-02: Selection of Designated
                                              http://directives.chicagopolice.org/directives/data/a7a57be2-
12bcfa66-cf112-bd05-8b11becc05997c4e.pdf?hl=true
195
    City of Chicago, Chicago Poli                                    -02-02: Selection of Designated
                                              http://directives.chicagopolice.org/directives/data/a7a57be2-
12bcfa66-cf112-bd05-8b11becc05997c4e.pdf?hl=true



                                                                                                     PAGE 83
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 90 of 165 PageID #:491

                                                                                           APRIL 11, 2019


automatically designated as enforcement areas for Gang and/or Narcotics-Related
Loitering dispersals.196 These locations are also automatically designated areas
associated with a Heightened Level of Violence and therefore a 12-hour-dispersal
designation, commencing on Fridays at 5:00pm and continuing through Sundays at
11:30pm.197

FIGURE 23: HOT SPOT DESIGNATION APPLICATION EXCERPT




196
                                                                 -02-02: Selection of Designated
                                          http://directives.chicagopolice.org/directives/data/a7a57be2-
12bcfa66-cf112-bd05-8b11becc05997c4e.pdf?hl=true
197
                                                                 -02-02: Selection of Designated
                                      19, http://directives.chicagopolice.org/directives/data/a7a57be2-
12bcfa66-cf112-bd05-8b11becc05997c4e.pdf?hl=true



                                                                                               PAGE 84
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 91 of 165 PageID #:492

                                                                                           APRIL 11, 2019


           7.      Major Incident Notifications
                             , the Major Incident Notification application contains
short descriptions of major incidents, including those considered gang-related.198

           8.      Criminal History Records Information System (CHRIS) Supplemental
                   Reports
Detectives complete Supplemental Reports throughout the course of an
investigation. Supplemental Reports provide updates regarding the investigation,
and can include information such as additional interviews completed, additional
evidence collected, and case progress in court; Supplemental Reports can also be
used to designate a gang-relation of the incident, victim, or perpetrator.




198
      City of Chicag                                              -01: Gang Violence Reduction
                               http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true




                                                                                               PAGE 85
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 92 of 165 PageID #:493

                                                                                            APRIL 11, 2019


FIGURE 24: CHRIS




REPORTS INCLUDING GANG-RELATED DATA
The following represent reports generated with gang-related data about individuals
and areas, within the past 10 years.

          9.    District Intelligence Bulletins (DIBs)
DIBs, generated by the Information Services Division, include information specific to
each district regarding gang intelligence.199




199
                                                                     -13-
Accessed April 8, 2019, http://directives.chicagopolice.org/directives/data/a7a57be2-12a864e6-91c12-a867-
a4e051c823647762.pdf?hl=true



                                                                                                 PAGE 86
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 93 of 165 PageID #:494

                                                                       APRIL 11, 2019


FIGURE 25: DIBS HOMEPAGE




                                                                           PAGE 87
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 94 of 165 PageID #:495

                                                                       APRIL 11, 2019


FIGURE 26: DIBS AREA INFORMATION




                                                                           PAGE 88
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 95 of 165 PageID #:496

                                                                              APRIL 11, 2019


FIGURE 27: DIBS IN DISTRICT, WANTED INDIVIDUALS




      10.    Officer Safety Alerts
The DOC issues Officer Safety Alerts to notify law enforcement personnel of potential
threats. The Officer Safety Alert provides descriptions of offenders, vehicles, threats
and/or weapons wanted, and lists subjects wanted for probable cause arrests and
active court warrants. Officer Safety Alerts also identify gang conflicts, gang funerals,
and/or persons of interest.




                                                                                  PAGE 89
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 96 of 165 PageID #:497

                                                                                           APRIL 11, 2019


FIGURE 28: INFORMATION BULLETIN SEARCH




          11.   Daily Bulletin
The Daily Bulletin is used to disseminate information, from certain sections and
divisions of the Department, about wanted or missing persons and stolen property,
                                   homepage.200 Department members submitting
information for inclusion in the Daily Bulletin can include information about an
                                                                         , and pictures,
among other data.   201




DATA VISUALIZATION POINTS
The following represent points where gang-related information about individuals and
areas can be displayed and/or queried, within the past 10 years.

          12.   Caboodle
Caboodle displays the results of the Gang Audit for each District including gang
boundaries and factions, gang members, and gang rivals and alliances, as well as
other data.202




200
                                                             r G10-01: Gang Violence Reduction
                               http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true
201

Accessed April 8, 2019, http://directives.chicagopolice.org/forms/CPD-11.463.pdf
202
                                                                    -01-
2019, http://directives.chicagopolice.org/directives/data/a7a57b38-141c256b-3e214-1c25-
b583fdc4cd349e84.pdf?hl=true



                                                                                               PAGE 90
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 97 of 165 PageID #:498

                                                                       APRIL 11, 2019


FIGURE 29: CABOODLE, CITY OVERVIEW




                                                                            PAGE 91
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 98 of 165 PageID #:499

                                                                       APRIL 11, 2019


FIGURE 30: VISUALIZATION IN CABOODLE




                                                                           PAGE 92
      Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 99 of 165 PageID #:500

                                                                                            APRIL 11, 2019


FIGURE 31: DISTRICT GANG FACTIONS AND GANG ARREST CARD MEMBERS




          13.   Gang Listing Report




          14.   Gang Profile Search
The Gang Profile Search is a query page which describes the characteristics of a gang
or gang faction and enables Department members to view a profile summary about
a gang.203 Gang Profiles are generated by DOC using information collected from the
Gang Audit.204




203
                                                                    -02-01: Criminal Street Gang Arrest
                   ed April 8, 2019, http://directives.chicagopolice.org/directives/data/a7a57be2-
12a5752b-27112-a586-10288308dbafb745.pdf?hl=true
204
                                                                     -01: Gang Violence Reduction
                                 http://directives.chicagopolice.org/directives/data/a7a57bf0-136d1d31-
16513-6d1d-382b311ddf65fd3a.pdf?hl=true



                                                                                                 PAGE 93
  Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 100 of 165 PageID #:501

                                                                                          APRIL 11, 2019


FIGURE 32: GANG PROFILE SEARCH




       15.     Gang Members Search
Gang Members Search is a query page of gang membership including the
                                               individuals with whom they have
been arrested.205




205
                                                                -02-01: Criminal Street Gang Arrest
                                 http://directives.chicagopolice.org/directives/data/a7a57be2-
12a5752b-27112-a586-10288308dbafb745.pdf?hl=true



                                                                                               PAGE 94
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 101 of 165 PageID #:502

                                                                             APRIL 11, 2019


FIGURE 33: GANG MEMBER SEARCH




      16.    Link Analysis
Link Analysis is a visualization tool that allows Department members to search for
individuals and their related crimes and associates based on levels of connection. Link
Analysis connects the associates of shooting victims, as well as the associates of their
associates. These connections, along with ballistic evidence, are linked to other
shootings and murders.




                                                                                 PAGE 95
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 102 of 165 PageID #:503

                                                                            APRIL 11, 2019


FIGURE 34: LINK ANALYSIS




      17.    Strategic Subject List (SSL) Dashboard
The SSL Dashboard displays the SSL scores of individuals, as well as aggregated in-
depth information about each individual listed, drawn from a number of
Departmental data sources. Among other tabs of information, the SSL Dashboard
includes a Gang Tab and a Violence Reduction Strategy Profile Tab. The Gang Tab
provides detailed information regarding gang membership from records in the Gang
Audit and Gang Arrest Card databases, as well as other sources. The Violence
Reduction Strategy Profile Tab contains demographic and identification information,
gang affiliation, investigative alerts, arrest history, known associates, ISRs, traffic
convictions, interventions, Administrative Notice of Ordinance Violation citations, and
the DOC Analyst's notes. As of January 9, 2019, the SSL Dashboard has been replaced
by the Subject Assessment and Information Dashboard (SAID).




                                                                                PAGE 96
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 103 of 165 PageID #:504

                                                                      APRIL 11, 2019


FIGURE 35: SSL DASHBOARD




FIGURE 36: SSL DASHBOARD GANG DETAILS




                                                                          PAGE 97
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 104 of 165 PageID #:505

                                                                      APRIL 11, 2019


FIGURE 37: SUBJECT ASSESSMENT AND INFORMATION DASHBOARD




                                                                          PAGE 98
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 105 of 165 PageID #:506

                                                                          APRIL 11, 2019


FIGURE 38: SUBJECT ASSESSMENT AND INFORMATION DASHBOARD
INDIVIDUAL DETAILS




      18.    Law Enforcement Agencies Data System (LEADS)
LEADS contains records of individuals identified as gang members by ISP, as well as
by law enforcement and criminal justice agencies throughout Illinois.




                                                                              PAGE 99
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 106 of 165 PageID #:507

                                                                      APRIL 11, 2019


XII. APPENDIX E: LIST OF EXTERNAL AGENCIES WITH
     ACCESS PROVIDED BY CPD
  ORGANIZATION CODE                        ORGANIZATION TYPE
AOIL                        AGENCIES OUTSIDE OF ILLINOIS
CABS                        COOK COUNTY LAW ENFORCEMENT
ILL                         ILLINOIS LAW ENFORCEMENT
ASA                         STATE'S ATTORNEY'S OFFICE
FED                         FEDERAL LAW ENFORCEMENT
IAOC                        ILLINOIS AGENCIES OUTSIDE OF COOK COUNTY
ATF                         ALCOHOL, TOBACCO AND FIREARMS
CHI                         CITY OF CHICAGO




                                                                         PAGE 100
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 107 of 165 PageID #:508

                                                                      APRIL 11, 2019


 ORGANIZATION                         AGENCY                          ACCESS
    CODE                               NAME                           STATUS
IAOC                ADAM COUNTY SHERIFF OFFICE                    Y
IAOC                ADAMS COUNTY PROBATION DEPARTMENT             Y
IAOC                ADDISON POLICE DEPARTMENT                     Y
ATF                 ALCOHOL TOBACCO AND FIREARMS                  Y
IAOC                ALGONQUIN POLICE DEPT.                        Y
CABS                ALSIP                                         Y
CHI                 AM LEGAL SERVICES                             Y
AOILL               AMES POLICE DEPARTMENT                        Y
IAOC                AMTRAK R.R. POLICE DEPT.                      Y
IAOC                ANTIOCH POLICE DEPARTMENT                     Y
CABS                ARLINGTON HEIGHTS                             Y
IAOC                ATF, NW INDIANA                               Y
IAOC                AURORA POLICE DEPARTMENT                      Y
IAOC                BANNOCKBURN                                   Y
CABS                BARRINGTON                                    Y
CABS                BARRINGTON HILLS                              Y
CABS                BARTLETT                                      Y
IAOC                BARTONVILLE POLICE DEPT.                      Y
IAOC                BATAVIA POLICE DEPARTMENT                     Y
IAOC                BEARDSTOWN POLICE DEPARTMENT                  Y
CABS                BEDFORD PARK                                  Y
IAOC                BEECHER POLICE DEPT.                          Y
CABS                BELLWOOD                                      Y
CABS                BELT RAILWAY                                  Y
IAOC                BENSENVILLE POLICE DEPARTMENT                 Y
CABS                BERKELEY                                      Y
CABS                BERWYN                                        Y
IAOC                BLOOMINGDALE POLICE DEPARTMENT                Y
IAOC                BLOOMINGTON POLICE DEPARTMENT                 Y
CABS                BLUE ISLAND                                   Y
CABS                BNSF RAILWAY                                  Y
IAOC                BOLINGBROOK POLICE DEPT.                      Y
IAOC                BOONE COUNTY SHERIFF                          Y
IAOC                BRADLEY POLICE DEPARTMENT                     Y
CABS                BRIDGEVIEW                                    Y
CABS                BROADVIEW                                     Y
CABS                BROOKFIELD                                    Y
CABS                BUFFALO GROVE                                 Y
CABS                BURBANK                                       Y
IAOC                BUREAU COUNTY SHERIFF                         Y
CABS                BURNHAM                                       Y
CABS                BURR RIDGE                                    Y
IAOC                BYRON POLICE DEPT.                            Y


                                                                          PAGE 101
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 108 of 165 PageID #:509

                                                                      APRIL 11, 2019


 ORGANIZATION                         AGENCY                          ACCESS
    CODE                               NAME                           STATUS
IAOC                CAHOKIA POLICE DEPT.                          Y
CABS                CALUMET CITY                                  Y
CABS                CALUMET MEMORIAL PARK                         Y
CABS                CALUMET PARK                                  Y
IAOC                CAROL STREAM POLICE DEPARTMENT                Y
IAOC                CARPENTERSVILLE POLICE DEPT.                  Y
IAOC                CARROLL COUNTY SHERIFF                        Y
IAOC                CARY POLICE DEPT.                             Y
ILL                 CDN PACIFIC RAILWAY POLICE SRV                Y
AOILL               CEDAR LAKE POLICE DEPT.                       Y
AOILL               CEDAR RAPIDS POLICE DEPT.                     Y
ILL                 CENCOM E911                                   Y
CABS                CENTRAL MGMT SERVICES                         Y
ASA                 CHAMPAIGN COUNTY SA                           Y
IAOC                CHAMPAIGN COUNTY SHERIFF                      Y
IAOC                CHAMPAIGN POLICE DEPT.                        Y
IAOC                CHANNAHON POLICE DEPT.                        Y
IAOC                CHARLESTON POLICE DEPARTMENT                  Y
AOILL               CHESTERTON POLICE DEPARTMENT                  Y
CHI                 CHGO DEPT. OF AVIATION COM CNTR               Y
CHI                 CHICAGO AVIATION POLICE                       Y
CHI                 CHICAGO FIRE DEPT. -OFI                       Y
CABS                CHICAGO HEIGHTS                               Y
CABS                CHICAGO HEIGHTS PARK DISTRICT                 Y
CHI                 CHICAGO HOUSING AUTHORITY OFFICE OF INSP      Y
                    GENERAL
CHI                 CHICAGO OFFICE OF INSPECTOR GENERAL           Y
CABS                CHICAGO RIDGE                                 Y
CABS                CHICAGO STATE UNIVERSITY                      Y
CABS                CICERO                                        Y
IAOC                CLARENDON HILLS POLICE DEPARTMENT             Y
IAOC                COAL CITY POLICE DEPARTMENT                   Y
IAOC                COLES COUNTY SHERIFF OFFICE                   Y
IAOC                COLLEGE OF DUPAGE POLICE DEPT                 Y
IAOC                COLLEGE OF LAKE COUNTY POLICE                 Y
                    DEPARTMENT
CABS                COOK COUNTY ADULT PROB                        Y
CABS                COOK COUNTY JUVENILE PROBATION                Y
CABS                COOK COUNTY SHERIFF                           Y
CABS                COOK COUNTY SOCIAL SERVICE                    Y
CABS                COOK COUNTY STATE ATTORNEY                    Y
CHI                 COPA (FORMERLY IPRA)                          Y
CABS                COUNTRY CLUB HILLS                            Y


                                                                          PAGE 102
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 109 of 165 PageID #:510

                                                                      APRIL 11, 2019


 ORGANIZATION                         AGENCY                          ACCESS
    CODE                               NAME                           STATUS
CABS                COUNTRYSIDE                                   Y
CHI                 CPD-ADMINISTRATION                            Y
IAOC                CREST HILL POLICE DEPT.                       Y
CABS                CRESTWOOD                                     Y
IAOC                CRETE POLICE DEPARTMENT                       Y
AOILL               CROWN POINT POLICE DEPT                       Y
IAOC                CRYSTAL LAKE POLICE DEPT.                     Y
CABS                CSX RAILROAD POLICE                           Y
ILL                 CTA OFFICE OF INSPECTOR GEN.                  Y
CHI                 CTA SAFETY AND SECURITY                       Y
FED                 D.E.A.                                        Y
AOILL               DANE COUNTY DISTRICT ATTORNEY                 Y
AOILL               DANE COUNTY SHERIFF                           Y
IAOC                DANVILLE POLICE DEPARTMENT                    Y
IAOC                DARIEN POLICE DEPARTMENT                      Y
AOILL               DE MOTTE POLICE DEPT                          Y
IAOC                DECATUR POLICE DEPT.                          Y
IAOC                DEERFIELD POLICE DEPARTMENT                   Y
IAOC                DEKALB COUNTY COURT SERVICES                  Y
IAOC                DEKALB COUNTY SHERIFF                         Y
IAOC                DEKALB POLICE DEPARTMENT                      Y
CHI                 DEPARTMENT OF LAW                             Y
CABS                DES PLAINES                                   Y
CABS                DIXMOOR                                       Y
IAOC                DIXON POLICE DEPT.                            Y
CABS                DOLTON                                        Y
IAOC                DOWNERS GROVE P.D.                            Y
IAOC                DU PAGE COUNTY ADULT PROBATION                Y
AOILL               DUBUQUE COUNTY SHERIFFS OFFICE                Y
IAOC                DU-COMM                                       Y
IAOC                DUPAGE COUNTY SHERIFF OFF.                    Y
IAOC                DUPAGE COUNTY STATES ATTY.                    Y
IAOC                DWIGHT POLICE DEPT.                           Y
AOILL               DYER POLICE DEPT. (INDIANA)                   Y
AOILL               EAST CHICAGO POLICE DEPT.                     Y
IAOC                EAST DUNDEE POLICE DEPT.                      Y
CABS                EAST HAZEL CREST                              Y
IAOC                EAST MOLINE POLICE DEPT.                      Y
IAOC                EAST PEORIA POLICE DEPT.                      Y
IAOC                E-COM DISPATCH                                Y
IAOC                EDWARDSVILLE POLICE DEPARTMENT                Y
IAOC                EFFINGHAM COUNTY SHERIFF OFF.                 Y
IAOC                ELBURN POLICE DEPARTMENT                      Y


                                                                          PAGE 103
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 110 of 165 PageID #:511

                                                                      APRIL 11, 2019


 ORGANIZATION                         AGENCY                          ACCESS
    CODE                               NAME                           STATUS
CABS                ELGIN                                         Y
CABS                ELK GROVE VILLAGE                             Y
AOILL               ELKHART CO. PROSECUTOR                        Y
IAOC                ELMHURST POLICE DEPARTMENT                    Y
CABS                ELMWOOD PARK                                  Y
CABS                EVANSTON                                      Y
AOILL               EVANSVILLE POLICE DEPARTMENT                  Y
CABS                EVERGREEN PARK                                Y
FED                 F.B.I.                                        Y
AOILL               FBI - MERRILLVILLE RA                         Y
FED                 FBI ROCKFORD                                  Y
AOILL               FBI CJIS                                      Y
FED                 FBI GANG INTELLIGENCE CENTER                  Y
IAOC                FBI SPRINGFIELD DIV.                          Y
AOILL               FITCHBURG POLICE DEPARTMENT                   Y
CABS                FLOSSMOOR                                     Y
IAOC                FORD COUNTY SHERIFF                           Y
CABS                FOREST PARK                                   Y
CABS                FOREST PRESERVE                               Y
CABS                FOREST VIEW                                   Y
IAOC                FOX LAKE POLICE DEPARTMENT                    Y
IAOC                FOX VALLEY PARK DIST. PD                      Y
IAOC                FRANKFORT POLICE DEPARTMENT                   Y
CABS                FRANKLIN PARK                                 Y
IAOC                FREEPORT POLICE DEPT.                         Y
AOILL               FT. WAYNE INDIANA POLICE DEPT.                Y
IAOC                FULTON COUNTY SHERIFF'S OFFICE                Y
IAOC                GALESBURG POLICE DEPT.                        Y
AOILL               GARY PAROLE OFFICE - INDIANA                  Y
AOILL               GARY POLICE DEPARTMENT                        Y
IAOC                GENESEO POLICE DEPT.                          Y
IAOC                GENEVA POLICE DEPT.                           Y
IAOC                GIBSON CITY POLICE DEPT                       Y
IAOC                GLEN ELLYN POLICE DEPARTMENT                  Y
CABS                GLENCOE                                       Y
IAOC                GLENDALE HEIGHTS POLICE DEPT                  Y
CABS                GLENVIEW                                      Y
CABS                GLENWOOD                                      Y
CABS                GOLF                                          Y
IAOC                GOVERNORS STATE UNIV. POLICE                  Y
IAOC                GRAYSLAKE POLICE DEPARTMENT                   Y
AOILL               GRIFFITH POLICE DEPT.                         Y
IAOC                GRUNDY COUNTY SHERIFFS OFFICE                 Y


                                                                         PAGE 104
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 111 of 165 PageID #:512

                                                                      APRIL 11, 2019


 ORGANIZATION                         AGENCY                          ACCESS
    CODE                               NAME                           STATUS
IAOC                GURNEE POLICE DEPARTMENT                      Y
IAOC                HAMILTON POLICE DEPT.                         Y
AOILL               HAMMOND PD                                    Y
CABS                HANOVER PARK                                  Y
CABS                HARPER COLLEGE                                Y
IAOC                HARVARD POLICE DEPARTMENT                     Y
CABS                HARVEY                                        Y
CABS                HARWOOD HEIGHTS                               Y
IAOC                HAWTHORN WOODS POLICE DEPT                    Y
CABS                HAZEL CREST                                   Y
AOILL               HENNEPIN COUNTY SHERIFF'S                     Y
IAOC                HENRY COUNTY PROB / COURT SERV                Y
IAOC                HENRY COUNTY SHERIFF                          Y
CABS                HICKORY HILLS                                 Y
CABS                HIDTA                                         Y
IAOC                HIGHLAND PARK                                 Y
AOILL               HIGHLAND POLICE DEPT.                         Y
IAOC                HIGHWOOD POLICE DEPARTMENT                    Y
CABS                HILLSIDE                                      Y
IAOC                HINSDALE                                      Y
AOILL               HOBART POLICE DEPARTMENT                      Y
CABS                HODGKINS                                      Y
CABS                HOFFMAN ESTATES                               Y
IAOC                HOMELAND SECURITY / ICE                       Y
FED                 HOMELAND SECURITY INTELLIGENCE                Y
FED                 HOMELAND SECURITY INVESTIGATIONS              Y
FED                 HOMELAND SECURITY OFFICE OF INSPECTOR         Y
                    GENERAL
CABS                HOMETOWN                                      Y
CABS                HOMEWOOD                                      Y
IAOC                HOOPESTON POLICE DEPARTMENT                   Y
IAOC                HUNTLEY POLICE DEPARTMENT                     Y
IAOC                ICE / NCFIU                                   Y
ILL                 IL DEPT OF NATURAL RESOURCES LAW              Y
                    ENFORCEMENT
IAOC                IL LAW ENFORC. TRAIN. & STAND.                Y
ILL                 ILL DEPT. OF CORR. (PAROLE DIV)               Y
CABS                ILLINOIS ATTORNEY GENERAL                     Y
ILL                 ILLINOIS COMMERCE COMMISSION POLICE           Y
CABS                ILLINOIS CRIMINAL JUSTICE INFO AUTHORITY      Y
IAOC                ILLINOIS DCFS / IG                            Y
IAOC                ILLINOIS DEPARTMENT OF CORRECTIONS            Y




                                                                          PAGE 105
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 112 of 165 PageID #:513

                                                                      APRIL 11, 2019


 ORGANIZATION                         AGENCY                          ACCESS
    CODE                               NAME                           STATUS
IAOC                ILLINOIS DEPT OF HEALTHCARE AND FAMILY        Y
                    OIG
CABS                ILLINOIS DEPT. OF REVENUE                     Y
ILL                 ILLINOIS SECRETARY OF STATE                   Y
CABS                ILLINOIS STATE POLICE                         Y
IAOC                ILLINOIS STATE UNIVERSITY PD                  Y
CABS                INDIAN HEAD PARK                              Y
AOILL               INDIANA DEPARTMENT OF CHILD SERVICES          Y
                    (DCS)
AOILL               INDIANA DEPT. OF CORRECTION                   Y
AOILL               INDIANA GAMING COMMISSION                     Y
CABS                INDIANA HARBOR BELT RAILROAD PD               Y
AOILL               INDIANA STATE POLICE                          Y
AOILL               INDIANAPOLIS METRO POLCE DEPT                 Y
AOILL               INDIANAPOLIS POLICE DEPT                      Y
ILL                 INSPECTOR GEN. & SEC. OF STATE                Y
FED                 INTERNAL REVENUE SERVICE                      Y
CABS                INVERNESS                                     Y
IAOC                ISLAND LAKE POLICE DEPT.                      Y
IAOC                ITASCA POLICE DEPARTMENT                      Y
AOILL               JASPER COUNTY SHERIFF INDIANA                 Y
IAOC                JASPER COUNTY SHERIFF OFFICE                  Y
IAOC                JO DAVIESS COUNTY SHERIFF                     Y
IAOC                JOHNSBURG POLICE DEPT                         Y
IAOC                JOLIET JUNIOR COLLEGE PD                      Y
IAOC                JOLIET POLICE DEPARTMENT                      Y
CABS                JUSTICE                                       Y
IAOC                KANAKAKEE MEG                                 Y
IAOC                KANE COUNTY COURT SERVICES                    Y
IAOC                KANE COUNTY SHERIFFS OFFICE                   Y
IAOC                KANKAKEE COUNTY PROBATION                     Y
IAOC                KANKAKEE COUNTY SHERIFF OFFICE                Y
IAOC                KANKAKEE COUNTY STATE'S ATTORNEY              Y
IAOC                KANKAKEE POLICE DEPARTMENT                    Y
IAOC                KENCOM COUNTY DISPATCH                        Y
IAOC                KENDALL COUNTY PROBATION / COURT              Y
                    SERVICES
IAOC                KENDALL COUNTY SHERIFF                        Y
CABS                KENILWORTH                                    Y
AOILL               KENOSHA COUNTY SHERIFF DEPT.                  Y
AOILL               KENOSHA POLICE DEPARTMENT                     Y
IAOC                KILDEER POLICE DEPARTMENT                     Y
IAOC                KNOX COUNTY PROBATION                         Y


                                                                         PAGE 106
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 113 of 165 PageID #:514

                                                                      APRIL 11, 2019


 ORGANIZATION                         AGENCY                          ACCESS
    CODE                               NAME                           STATUS
AOILL               KOUTS POLICE DEPT.                            Y
AOILL               LA PORTE POLICE DEPARTMENT                    Y
AOILL               LAFAYETTE POLICE DEPT.                        Y
CABS                LAGRANGE                                      Y
CABS                LAGRANGE PARK                                 Y
IAOC                LAKE BLUFF POLICE DEPT.                       Y
IAOC                LAKE COUNTY CORONER                           Y
AOILL               LAKE COUNTY HIDTA / ISC                       Y
AOILL               LAKE COUNTY INDIANA PROBATION                 Y
AOILL               LAKE COUNTY PROSECUTOR OFFICE                 Y
AOILL               LAKE COUNTY SHERIFF INDIANA                   Y
IAOC                LAKE COUNTY SHERIFF OFFICE                    Y
IAOC                LAKE COUNTY STATE ATTORNEY                    Y
IAOC                LAKE FOREST POLICE DEPT                       Y
IAOC                LAKE IN THE HILLS POLICE DEPT.                Y
IAOC                LAKE VILLA POLICE DEPARTMENT                  Y
IAOC                LAKE ZURICH POLICE DEPT                       Y
IAOC                LAKEMOOR POLICE DEPARTMENT                    Y
CABS                LANSING                                       Y
IAOC                LASALLE COUNTY SHERIFF'S OFFICE               Y
CABS                LEMONT                                        Y
IAOC                LEWIS UNIVERSITY POLICE DEPARTMENT            Y
IAOC                LIBERTYVILLE POLICE DEPARTMENT                Y
IAOC                LINCOLN POLICE DEPT.                          Y
IAOC                LINCOLNSHIRE POLICE DEPARTMENT                Y
CABS                LINCOLNWOOD                                   Y
IAOC                LINDENHURST POLICE DEPT.                      Y
IAOC                LISLE POLICE DEPARTMENT                       Y
IAOC                LIVINGSTON COUNTY SHERIFF                     Y
IAOC                LOCKPORT POLICE DEPARTMENT                    Y
IAOC                LOCKPORT TOWNSHIP PARK DISTRICT POLICE        Y
IAOC                LOGAN COUNTY SHERIFF                          Y
IAOC                LOMBARD POLICE DEPARTMENT                     Y
IAOC                LOYOLA UNIVERSITY PD                          Y
CABS                LYNWOOD                                       Y
CABS                LYONS                                         Y
IAOC                MACOMB POLICE DEPT.                           Y
IAOC                MACON COUNTY SHERIFF'S OFFICE                 Y
AOILL               MADISON POLICE DEPARTMENT                     Y
IAOC                MANHATTAN POLICE DEPARTMENT                   Y
AOILL               MAPLE BLUFF POLICE DEPARTMENT                 Y
IAOC                MARENGO POLICE DEPT.                          Y
CABS                MARKHAM                                       Y


                                                                          PAGE 107
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 114 of 165 PageID #:515

                                                                      APRIL 11, 2019


 ORGANIZATION                         AGENCY                          ACCESS
    CODE                               NAME                           STATUS
IAOC                MARYVILLE POLICE DEPT.                        Y
CABS                MATTESON                                      Y
IAOC                MATTOON POLICE DEPARTMENT                     Y
CABS                MAYWOOD                                       Y
IAOC                MC DONOUGH COUNTY SHERIFF                     Y
IAOC                MC HENRY COUNTY PROBATION                     Y
IAOC                MC HENRY COUNTY SHERIFF                       Y
IAOC                MC HENRY COUNTY STATES ATTY                   Y
IAOC                MC HENRY POLICE DEPARTMENT                    Y
IAOC                MC LEAN COUNTY SHERIFF OFFICE                 Y
ASA                 MC LEAN COUNTY STATES ATTORNEY                Y
CABS                MCCOOK                                        Y
IAOC                MCLEAN COUNTY PROBATION OFFICE                Y
CABS                MELROSE PARK                                  Y
AOILL               MERRILLVILLE POLICE DEPT.                     Y
CABS                MERRIONETTE PARK                              Y
IAOC                METCAD 911                                    Y
CABS                METRA POLICE                                  Y
AOILL               MICHIGAN CITY POLICE DEPT.                    Y
CABS                MIDLOTHIAN                                    Y
IAOC                MILWAUKEE HIDTA                               Y
IAOC                MINOOKA POLICE DEPARTMENT                     Y
AOILL               MISHAWAKA POLICE DEPT.                        Y
IAOC                MOKENA POLICE DEPT.                           Y
IAOC                MOLINE                                        Y
IAOC                MONEE POLICE DEPARTMENT                       Y
IAOC                MONTGOMERY POLICE DEPARTMENT                  Y
ILL                 MOODY BIBLE INSTITUTE POLICE DEPARTMENT       Y
CABS                MORAINE VALLEY                                Y
IAOC                MORRIS POLICE DEPT.                           Y
CABS                MORTON GROVE                                  Y
IAOC                MORTON POLICE DEPT.                           Y
IAOC                MOULTRIE COUNTY SHERIFF OFFICE                Y
CABS                MOUNT PROSPECT                                Y
IAOC                MT. ZION POLICE DEPT.                         Y
IAOC                MUNDELEIN POLICE DEPT.                        Y
AOILL               MUNSTER POLICE DEPT. INDIANA                  Y
IAOC                NAPERVILLE POLICE DEPARTMENT                  Y
IAOC                NATIONAL INSURANCE CRIME BUREAU               Y
IAOC                NAUVOO POLICE DEPT                            Y
FED                 NAVAL CRIMINAL INVESTIGATIVE SERVICE -        Y
                    GREAT LAKES
CHI                 NAVY PIER SAFETY AND SECURITY                 Y


                                                                         PAGE 108
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 115 of 165 PageID #:516

                                                                      APRIL 11, 2019


 ORGANIZATION                         AGENCY                          ACCESS
    CODE                               NAME                           STATUS
IAOC                NEW LENOX POLICE DEPARTMENT                   Y
CABS                NILES                                         Y
CABS                NORFOLK SOUTHERN                              Y
IAOC                NORMAL POLICE DEPARTMENT                      Y
CABS                NORRIDGE                                      Y
IAOC                NORTH AURORA POLICE DEPT.                     Y
CABS                NORTH CENTRAL NARCOTICS TASK FORCE            Y
IAOC                NORTH CHICAGO POLICE DEPT.                    Y
AOILL               NORTH INDIANA TRANSIT POLICE                  Y
CABS                NORTH RIVERSIDE                               Y
IAOC                NORTH UTICA POLICE DEPARTMENT                 Y
CABS                NORTHBROOK                                    Y
CABS                NORTHEASTERN ILLINOIS UNIV.                   Y
IAOC                NORTHERN ILLINOIS UNIV. PD                    Y
CABS                NORTHFIELD                                    Y
CABS                NORTHLAKE                                     Y
CABS                NORTHWESTERN UNIVERISITY                      Y
IAOC                OAK BROOK POLICE DEPARTMENT                   Y
CABS                OAK FOREST                                    Y
CABS                OAK LAWN                                      Y
CABS                OAK PARK                                      Y
IAOC                OAKBROOK TERRACE                              Y
CABS                OAKTON COMMUNITY COLLEGE POLICE DEPT          Y
CABS                OFFICE OF COOK CNTY-INSP. GEN.                Y
CHI                 OFFICE OF EMERGENCY COMM.                     Y
IAOC                OGLE COUNTY SHERIFF'S OFFICE                  Y
CABS                OLYMPIA FIELDS                                Y
CABS                ORLAND HILLS                                  Y
CABS                ORLAND PARK                                   Y
IAOC                OSWEGO POLICE DEPT.                           Y
IAOC                OTTAWA POLICE DEPARTMENT                      Y
CABS                PALATINE                                      Y
CABS                PALOS HEIGHTS                                 Y
CABS                PALOS HILLS                                   Y
CABS                PALOS PARK                                    Y
CABS                PARK FOREST                                   Y
CABS                PARK RIDGE                                    Y
IAOC                PEKIN POLICE DEPARTMENT                       Y
IAOC                PEORIA PARK POLICE DEPT.                      Y
IAOC                PEORIA POLICE DEPARTMENT                      Y
IAOC                PEOTONE POLICE                                Y
IAOC                PERU POLICE DEPARTMENT                        Y
CABS                PHOENIX                                       Y


                                                                         PAGE 109
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 116 of 165 PageID #:517

                                                                      APRIL 11, 2019


 ORGANIZATION                         AGENCY                          ACCESS
    CODE                               NAME                           STATUS
IAOC                PINGREE GROVE POLICE DEPT.                    Y
IAOC                PLAINFIELD POLICE DEPARTMENT                  Y
IAOC                PONTIAC POLICE DEPT.                          Y
AOILL               PORTER COUNTY ADULT PROBATION                 Y
AOILL               PORTER COUNTY SHERIFF DEPT.                   Y
AOILL               PORTER POLICE DEPARTMENT                      Y
AOILL               PORTER POLICE INDIANA                         Y
CABS                POSEN                                         Y
IAOC                PRINCETON POLICE DEPARTMENT                   Y
CABS                PROSPECT HEIGHTS                              Y
AOILL               PURDUE UNIV. POLICE DEPT.                     Y
IAOC                QUAD COM DISPATCH                             Y
IAOC                QUINCY POLICE DEPT.                           Y
AOILL               RACINE POLICE DEPT.                           Y
IAOC                RANTOUL POLICE DEPARTMENT                     Y
AOILL               RENSSELAER POLICE DEPT                        Y
AOILL               RICHLAND CENTER POLICE DEPARTMENT             Y
CABS                RICHTON PARK                                  Y
CABS                RIVER FOREST                                  Y
CABS                RIVER GROVE                                   Y
CABS                RIVERDALE                                     Y
CABS                RIVERSIDE                                     Y
IAOC                RIVERSTON POLICE DEPT                         Y
IAOC                RIVERWOODS POLICE DEPT.                       Y
CABS                ROBBINS                                       Y
IAOC                ROCHELLE POLICE DEPT.                         Y
IAOC                ROCK FALLS POLICE DEPT.                       Y
IAOC                ROCK ISLAND COUNTY COURT SERV.                Y
IAOC                ROCK ISLAND COUNTY SHERIFF                    Y
IAOC                ROCK ISLAND POLICE DEPARTMENT                 Y
IAOC                ROCK VALLEY COLLEGE PD                        Y
IAOC                ROCKFORD POLICE DEPT.                         Y
CABS                ROLLING MEADOWS                               Y
IAOC                ROMEOVILLE POLICE DEPT.                       Y
IAOC                ROSCOE POLICE DEPARTMENT                      Y
CABS                ROSELLE                                       Y
CABS                ROSEMONT                                      Y
IAOC                ROUND LAKE BEACH POLICE DEPT                  Y
IAOC                ROUND LAKE PARK P.D.                          Y
IAOC                ROUND LAKE POLICE DEPARTMENT                  Y
CABS                SAINT XAVIER UNIVERSITY                       Y
IAOC                SANGAMON COUNTY SHERIFF OFFICE                Y
CABS                SAUK VILLAGE                                  Y


                                                                          PAGE 110
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 117 of 165 PageID #:518

                                                                      APRIL 11, 2019


 ORGANIZATION                         AGENCY                          ACCESS
    CODE                               NAME                           STATUS
CABS                SCHAUMBURG                                    Y
AOILL               SCHERERVILLE POLICE DEPT.                     Y
CABS                SCHILLER PARK                                 Y
IAOC                SENECA POLICE DEPARTMENT                      Y
CABS                SKOKIE                                        Y
IAOC                SLEEPY HOLLOW POLICE DEPT.                    Y
CABS                SOUTH BARRINGTON                              Y
IAOC                SOUTH BELOIT POLICE DEPT.                     Y
AOILL               SOUTH BEND POLICE DEPT.                       Y
CABS                SOUTH CHICAGO HEIGHTS                         Y
IAOC                SOUTH ELGIN POLICE DEPT.                      Y
CABS                SOUTH HOLLAND                                 Y
CABS                SOUTH SUBURBAN COLLEGE                        Y
IAOC                SPRING GROVE POLICE DEPT.                     Y
IAOC                SPRING VALLEY POLICE DEPT.                    Y
IAOC                SPRINGFIELD POLICE DEPARTMENT                 Y
FED                 SSA OFFICE OF INVESTIGATIONS                  Y
IAOC                ST. CHARLES POLICE DEPARTMENT                 Y
AOILL               ST. JOHN POLICE DEPT.                         Y
AOILL               ST. PAUL POLICE DEPT.                         Y
IAOC                STARK COUNTY SHERIFF OFFICE                   Y
AOILL               STARKE COUNTY PROBATION INDIANA               Y
ILL                 STATE OF ILLINOIS                             Y
CABS                STEGER                                        Y
IAOC                STERLING POLICE DEPT.                         Y
CABS                STICKNEY                                      Y
CABS                STONE PARK                                    Y
CABS                STREAMWOOD                                    Y
ILL                 STROGER HOSPITAL PD                           Y
IAOC                SUGAR GROVE POLICE DEPARTMENT                 Y
IAOC                SULLIVAN POLICE DEPARTMENT                    Y
CABS                SUMMIT                                        Y
AOILL               SUN PRAIRIE POLICE DEPARTMENT                 Y
IAOC                SYCAMORE POLICE DEPARTMENT                    Y
IAOC                TAZEWELL COUNTY STATES ATTY.                  Y
CABS                THORNTON                                      Y
CABS                TINLEY PARK                                   Y
AOILL               TIPPECANOE COUNTY PROSECUTOR                  Y
IAOC                TOWER LAKES PD                                Y
CABS                TRITON COLLEGE                                Y
IAOC                U.I.S POLICE DEPT.                            Y
CABS                UNION PACIFIC RR                              Y
CHI                 UNITED ROAD TOWING                            Y


                                                                           PAGE 111
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 118 of 165 PageID #:519

                                                                      APRIL 11, 2019


 ORGANIZATION                         AGENCY                          ACCESS
    CODE                               NAME                           STATUS
IAOC                UNIVERSITY OF CHICAGO PD                      Y
CABS                UNIVERSITY OF ILLINOIS                        Y
IAOC                UNIVERSITY OF ILLINOIS - URBANA               Y
CABS                UNIVERSITY PARK                               Y
IAOC                URBANA POLICE DEPARTMENT                      Y
FED                 US ATTORNEY OFFICE                            Y
AOILL               US ATTY OFFICE, NORTH DIST. IND               Y
FED                 US CITIZENSHIP & IMMIGRATION                  Y
FED                 US COAST GUARD                                Y
FED                 US CUSTOMS AND BORDER PROTECTION              Y
                    CHICAGO
IAOC                US DEPARTMENT OF LABOR - I.G                  Y
FED                 US DEPT OF AGRICULTURE - OIG                  Y
FED                 US DEPT OF EDUCATION INSPECTOR GEN            Y
FED                 US DEPT OF HEALTH AND HUMAN SERVICES OIG      Y
FED                 US DEPT OF VETERAN AFFAIRS - OIG              Y
CABS                US DVA HINES HOSPITAL                         Y
CABS                US DVA MED CENTER                             Y
FED                 US FDA OFFICE OF CRIMINAL INVESTIGATIONS      Y
FED                 US FEDERAL AIR MARSHALL SERV.                 Y
IAOC                US FEDERAL PROTECTIVE SERVICES                Y
FED                 US GENERAL SERVICES ADMIN                     Y
AOILL               US MARSHALL TASK FORCE HAMMOND                Y
FED                 US MARSHALS OFFICE CHICAGO                    Y
IAOC                US NAVY - GREAT LAKES POLICE                  Y
FED                 US OFFICE PERSONNEL MANAGEMENT FIS            Y
FED                 US POSTAL INSPECTION SERVICE                  Y
IAOC                US POSTAL SERVICES - IG OFFICE                Y
FED                 US PRETRIAL SERVICES OFFICE                   Y
AOILL               US PROBATION (EAST WISCONSIN)                 Y
FED                 US PROBATION (NORTHERN DIST)                  Y
FED                 US PROBATION NORTHERN INDIANA                 Y
FED                 US R.R. BOARD INSP. GEN                       Y
FED                 US SECRET SERVICE CHICAGO                     Y
FED                 US SECRET SERVICE MILWAUKEE                   Y
FED                 US STATE DEPT-FOREIGN DIG. SER                Y
AOILL               US TREASURY IG, TAX ADMIN                     Y
FED                 USD HS / ICE DRO                              Y
AOILL               VALPARAISO POLICE DEPARTMENT                  Y
IAOC                VERMILION COUNTY STATES ATTY                  Y
IAOC                VERNON HILLS POLICE DEPT                      Y
IAOC                VILLA PARK POLICE DEPARTMENT                  Y
CABS                WARRENVILLE                                   Y


                                                                          PAGE 112
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 119 of 165 PageID #:520

                                                                      APRIL 11, 2019


 ORGANIZATION                         AGENCY                          ACCESS
    CODE                               NAME                           STATUS
IAOC                WASHINGTON POLICE DEPARTMENT                  Y
IAOC                WAUCONDA POLICE DEPARTMENT                    Y
IAOC                WAUKEGAN POLICE DEPARTMENT                    Y
AOILL               WAUWATOSA POLICE DEPARTMENT                   Y
IAOC                WAYNE POLICE DEPARTMENT                       Y
IAOC                WEST CHICAGO POLICE DEPT                      Y
IAOC                WEST DUNDEE POLICE DEPT.                      Y
AOILL               WEST LAFAYETTE POLICE DEPT.                   Y
CABS                WESTCHESTER                                   Y
IAOC                WESTERN ILLINOIS UNIV. POLICE                 Y
CABS                WESTERN SPRINGS                               Y
CABS                WESTMONT                                      Y
IAOC                WHEATON POLICE DEPARTMENT                     Y
CABS                WHEELING                                      Y
IAOC                WHITESIDE COUNTY COURT SERVICE                Y
IAOC                WHITESIDE COUNTY SHERIFF                      Y
IAOC                WHITESIDE COUNTY STATE ATTY                   Y
IAOC                WILL COUNTY CIRCUIT CLERK                     Y
IAOC                WILL COUNTY COURT SERVICES                    Y
IAOC                WILL COUNTY JUVENILE PROBATION                Y
IAOC                WILL COUNTY SHERIFF OFFICE                    Y
IAOC                WILL COUNTY STATE ATTY                        Y
CABS                WILLOW SPRINGS                                Y
IAOC                WILLOWBROOK POLICE DEPARTMENT                 Y
CABS                WILMETTE                                      Y
IAOC                WINFIELD POLICE DEPARTMENT                    Y
IAOC                WINNEBAGO COUNTY SHERIFF                      Y
CABS                WINNETKA                                      Y
IAOC                WINTHROP HARBOR POLICE DEPT                   Y
AOILL               WISCONSIN - DIV. OF CRIM INVEST               Y
IAOC                WOOD DALE POLICE DEPARTMENT                   Y
IAOC                WOODRIDGE POLICE DEPARTMENT                   Y
CABS                WORTH                                         Y
IAOC                ZION POLICE DEPARTMENT                        Y




                                                                          PAGE 113
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 120 of 165 PageID #:521

                                                                      APRIL 11, 2019


XIII. APPENDIX F: APPLICATION FOR EXTERNAL AGENCY
      ACCESS TO CLEAR




                                                                          PAGE 114
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 121 of 165 PageID #:522

                                                                      APRIL 11, 2019




                                                                          PAGE 115
  Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 122 of 165 PageID #:523

                                                                                            APRIL 11, 2019


XIV. APPENDIX G: GANG ARREST CARD ALLEGATIONS
Arrest charges predominately fall within three large groups: felonies, misdemeanors,
and petty offenses/ordinance violations. Felony charges are based on serious or
violent crime and are further divided according to the statutory severity of the crime.
From least to most severe, felonies are classified as Class 4 (punishable by up to 3-
years of imprisonment), Class 3 (punishable by up to 5-years of imprisonment), Class 2
(punishable by up to 7-years of imprisonment), Class 1 (punishable by up to 15-years of
imprisonment), Class X (punishable by up to 30-years of imprisonment), or Class M
(punishable by up to 60-years of imprisonment).206

Crimes such as aggravated unlawful use of a weapon and possession of less than one
gram of a controlled substance like cocaine or heroin are examples of Class 4 felonies.
Class 3 felonies include different types of aggravated batteries such as those
occurring on the public way or based on the status of the victim. Burglary, possession
of a stolen motor vehicle, and robbery are examples of Class 2 felonies. Class 1 felonies
include crimes such as aggravated discharge of a firearm, residential burglary, and
aggravated robbery. Class X felonies are very serious and violent crimes such as
armed robbery, aggravated vehicular hijacking, aggravated battery with a firearm,
and aggravated criminal sexual assault. Finally, Class M felonies are reserved for
murders. The spectrum of felony classifications generally follows the level of severity
or violence exhibited in a crime.

Misdemeanors are generally low-level crimes and are not as serious, either in nature
or impact, as felonies. Misdemeanors are classified, from least to most severe, as Class
C (punishable by not more than 30-days of imprisonment), Class B (punishable by not
more than 6-months of imprisonment), and Class A (punishable by less than 1-year of
imprisonment). Until recently, possession of small amounts of cannabis were
classified as misdemeanors. Possession of less than 2.5 grams was a Class C
misdemeanor, more than 2.5 grams but less than 10 grams was a Class B
misdemeanor, and 10 to 30 grams was a Class A misdemeanor. On July 26, 2016,
changes to the Illinois Cannabis Control Act took effect which turned possession of
less than 10 grams of cannabis into a civil law violation punishable by a fine.207

Some misdemeanors do not have a named victim but are based on the general
welfare of the public. In Arrest Reports, the State of Illinois is usually listed as the
victim. These types of misdemeanors under Class A include minor drug-related
charges as well as reckless conduct, disorderly conduct, gambling on the street, and
streetgang contact by a parolee.

206
    The sentencing guidelines are taken from the Illinois Uniform Code of Corrections found at 730 ILCS
5/5-4.5-5, et. seq. The possible sentence durations described above are general guidelines and do not
encompass enhanced or extended sentencing options.
207
    See 720 ILCS 550, et. seq.



                                                                                                PAGE 116
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 123 of 165 PageID #:524

                                                                              APRIL 11, 2019


Lastly, petty offenses and ordinance violations are the least serious group of charges.
Generally, an arrestee will be fined if found in violation of a petty offense or ordinance
provision. In Chicago, the local ordinances are found in the Municipal Code of Chicago
(MCC). Examples of a local ordinance violation include drinking on the public way
(MCC § 8-4-30) and narcotics related loitering (MCC § 8-4-017).

It is important to note that the charges listed on an Arrest Report and used in the
data analysis are charges that CPD determined to be the most appropriate. It is
ultimately the responsibility of those in the CCSAO to determine the charges to
prosecute. This analysis does not examine the charging decisions of the CCSAO or the
outcomes of any prosecutions stemming from an arrest.




                                                                                  PAGE 117
  Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 124 of 165 PageID #:525

                                                                                         APRIL 11, 2019


XV. APPENDIX H: GANG ARREST COUNTS BY
    COMMUNITY AREA (JANUARY 1, 1997, THROUGH
    NOVEMBER 7, 2018)
  Arrest Community Area                             Number of Records            % of Total
  25 AUSTIN                                         46,093                       8.81%
  COMMUNITY AREA UNKNOWN208                         38,714                       7.40%
  29 - NORTH LAWNDALE                               29,226                       5.59%
  23 - HUMBOLDT PARK                                28,481                       5.44%
  30 - SOUTH LAWNDALE                               21,587                       4.13%
  67 - WEST ENGLEWOOD                               18,522                       3.54%
  61 - NEW CITY                                     18,433                       3.52%
  68 ENGLEWOOD                                      16,195                       3.10%
  66 - CHICAGO LAWN                                 16,181                       3.09%
  27 - EAST GARFIELD PARK                           15,776                       3.02%
  26 - WEST GARFIELD PARK                           15,574                       2.98%
  71 - AUBURN GRESHAM                               13,375                       2.56%
  43 - SOUTH SHORE                                  12,757                       2.44%
  49 ROSELAND                                       12,289                       2.35%
  24 - WEST TOWN                                    11,187                       2.14%
  46 - SOUTH CHICAGO                                10,506                       2.01%
  69 - GREATER GRAND CROSSING                       10,488                       2.01%
  28 - NEAR WEST SIDE                               9,619                        1.84%
  31 - LOWER WEST SIDE                              9,527                        1.82%
  19 - BELMONT CRAGIN                               9,007                        1.72%
  42 WOODLAWN                                       8,437                        1.61%
  22 - LOGAN SQUARE                                 8,153                        1.56%
  8 - NEAR NORTH SIDE                               7,650                        1.46%
  3 UPTOWN                                          7,524                        1.44%
  1 - ROGERS PARK                                   7,482                        1.43%
  53 - WEST PULLMAN                                 7,132                        1.36%
  44 CHATHAM                                        7,108                        1.36%
  63 - GAGE PARK                                    6,914                        1.32%
  58 - BRIGHTON PARK                                6,330                        1.21%
  38 - GRAND BOULEVARD                              5,302                        1.01%
  40 - WASHINGTON PARK                              5,275                        1.01%
  73 - WASHINGTON HEIGHTS                           4,842                        0.93%
  14 - ALBANY PARK                                  4,262                        0.81%
  20 HERMOSA                                        4,197                        0.80%
  35 DOUGLAS                                        3,947                        0.75%

  There were 38,714 records where the Community Area of arrest could not be determined,
208

approximately 7.4% of the total number of records. These records were excluded from the map in the
analysis. For the demographic portion of the analysis these records wer
Unknown.



                                                                                             PAGE 118
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 125 of 165 PageID #:526

                                                                        APRIL 11, 2019

2 - WEST RIDGE                          3,349                   0.64%
21 AVONDALE                             3,327                   0.64%
15 - PORTAGE PARK                       3,097                   0.59%
51 - SOUTH DEERING                      3,045                   0.58%
37 - FULLER PARK                        2,977                   0.57%
77 EDGEWATER                            2,956                   0.57%
Arrest Community Area                   Number of Records       % of Total
16 - IRVING PARK                        2,891                   0.55%
52 - EAST SIDE                          2,715                   0.52%
75 - MORGAN PARK                        2,639                   0.50%
70 ASHBURN                              2,499                   0.48%
6 - LAKE VIEW                           2,291                   0.44%
4 - LINCOLN SQUARE                      2,209                   0.42%
60 BRIDGEPORT                           2,184                   0.42%
56 - GARFIELD RIDGE                     2,108                   0.40%
32 LOOP                                 2,036                   0.39%
65 - WEST LAWN                          2,008                   0.38%
50 PULLMAN                              1,836                   0.35%
59 - MCKINLEY PARK                      1,501                   0.29%
62 - WEST ELSDON                        1,388                   0.27%
48 - CALUMET HEIGHTS                    1,325                   0.25%
54 RIVERDALE                            1,316                   0.25%
5 - NORTH CENTER                        1,276                   0.24%
64 CLEARING                             1,245                   0.24%
39 KENWOOD                              1,205                   0.23%
33 - NEAR SOUTH SIDE                    1,189                   0.23%
45 - AVALON PARK                        1,113                   0.21%
7 - LINCOLN PARK                        1,111                   0.21%
34 - ARMOUR SQUARE                      950                     0.18%
57 - ARCHER HEIGHTS                     886                     0.17%
41 - HYDE PARK                          845                     0.16%
47 BURNSIDE                             813                     0.16%
17 DUNNING                              735                     0.14%
36 OAKLAND                              624                     0.12%
11 - JEFFERSON PARK                     572                     0.11%
13 - NORTH PARK                         543                     0.10%
55 HEGEWISCH                            520                     0.10%
72 BEVERLY                              364                     0.07%
18 MONTCLARE                            358                     0.07%
76 OHARE                                350                     0.07%
10 - NORWOOD PARK                       267                     0.05%
74 - MOUNT GREENWOOD                    165                     0.03%
12 - FOREST GLEN                        128                     0.02%
9 - EDISON PARK                         27                      0.01%
Grand Total                             523,075                 100.00%


                                                                             PAGE 119
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 126 of 165 PageID #:527

                                                                                APRIL 11, 2019


XVI. APPENDIX I: GLOSSARY
APPEAL: A process by which an individual designated as a gang member can contest
this designation.

CABOODLE: A map-based data visualization tool that allows users to look up gang
boundaries and gang-identified individuals.

CALGANG DATABASE: A relational intelligence database used in California that
houses data on members of criminal street gangs, descriptions, tattoos, criminal
associates, locations, vehicles, field interviews, criminal histories, and activities.

CITIZEN AND LAW ENFORCEMENT ANALYSIS AND REPORTING (CLEAR): One of
CP

CONTACT CARDS: Predecessor of the Investigatory Stop Reports. Contact Cards were
used to document Investigatory Stops as well as enforcement of the Gang and
Narcotics-Related Loitering Ordinances.



visualization tools, and repositories for gang-related data.

FREEDOM OF INFORMATION ACT (FOIA): A law that provides the public with the
right to request access to records from government agencies. FOIA also requires
agencies to proactively post online certain categories of information, including
frequently requested records.

GANG-INVOLVED: Real or perceived relationship to, or holding membership in, a
gang.

GANG-RELATED DATA/GANG INFORMATION: Information created, shared, or
received by CPD including gang designations.

GANG ARREST CARD: A form that is a module of the Arrest Report completed
through the Automated Gang Arrest Card application. The form is completed when

gang designation.



enforcement agencies.




                                                                                    PAGE 120
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 127 of 165 PageID #:528

                                                                              APRIL 11, 2019


HIGH INTENSITY DRUG TRAFFICKING AREAS (HIDTA): A program that supports
multiagency activities ranging from enforcement initiatives involving investigation,
interdiction, and prosecution, to drug use prevention and treatment initiatives.

HUMAN RESOURCES BOARD: A three-member board appointed by the Mayor that is
charged with the responsibility of conducting hearings and rendering decisions in
instances of alleged misconduct by career service employees. The Board also presides
over appeal hearings concerning disciplinary action taken against employees by
individual City departments and eligibility hearings for police officer candidates.

ILLINOIS CIVIL RIGHTS ACT OF 2003: An act that prohibits governmental policies that
have a disparate impact against a racial group, regardless of intent, and allows
aggrieved parties to challenge such policies in state or federal court.

ILLINOIS CRIMINAL IDENTIFICATION ACT: An act from Section 5.2 of the Criminal
Identification Act (20 ILCS 2630/5.2) that allows qualifying arrests, supervision and
probation to be expunged.

ILLINOIS STREETGANG TERRORISM OMNIBUS PREVENTION ACT (740 ILCS 147): An
act established in 1993 which creates a civil remedy against streetgangs and their
members that focuses upon patterns of criminal gang activity and upon the
organized nature of streetgangs.

ILLINOIS UNIFIED CODE OF CORRECTIONS (730 ILCS 5/): A state statute that

Department of Juvenile Justice, allowing for a range of sanctions to be assigned
proportionate to the seriousness of a criminal offense and in recognition of an



INVESTIGATORY STOP: The temporary detention and questioning of a person in the
vicinity of where the person was stopped based on Reasonable Articulable Suspicion
that the person is committing, is about to commit, or has committed a criminal
offense.

INVESTIGATORY STOP REPORT (ISR): A document officers complete when they
conduct an investigatory stop.

LAW ENFORCEMENT AGENCIES DATA SYSTEM: A statewide, computerized,
telecommunications system, maintained by the Illinois State Police, designed to
provide the Illinois criminal justice community with access to computerized justice-
related information at both the state and national level.




                                                                                  PAGE 121
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 128 of 165 PageID #:529

                                                                             APRIL 11, 2019


LOCAL RECORDS ACT (50 ILCS 205): An act that regulates the preservation or disposal
of the public records of all units of local government in Illinois.

LOCAL RECORDS COMMISSION: An agency that oversees how long local government
agencies must retain each type of form they produce, and also gives permission for
the destruction of agency records.

NOTIFYING: A process for alerting the individual that they have been designated as a
gang member.

PURGING: A regular process for deleting certain gang designations completed within
a given timeframe.

REMOVING: A process by which an individual who has successfully appealed their

systems.

RETENTION SCHEDULE: A policy that defines how long records must be kept and
provides disposal guidelines for how records should be discarded.

REVIEWING: A regular process, completed within a given timeframe, examining gang
designations for their continued accuracy and retention.

RACKETEER INFLUENCED AND CORRUPT ORGANIZATION ACT (RICO): A United
States federal law that provides for extended criminal penalties and a civil cause of
action for acts performed as part of an ongoing criminal organization.




                                                                                 PAGE 122
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 129 of 165 PageID #:530

                                                                      APRIL 11, 2019


XVII. APPENDIX J: CPD’S RESPONSE LETTER




                                                                          PAGE 123
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 130 of 165 PageID #:531

                                                                      APRIL 11, 2019




                                                                          PAGE 124
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 131 of 165 PageID #:532

                                                                      APRIL 11, 2019




                                                                          PAGE 125
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 132 of 165 PageID #:533

                                                                      APRIL 11, 2019




                                                                          PAGE 126
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 133 of 165 PageID #:534

                                                                      APRIL 11, 2019




                                                                          PAGE 127
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 134 of 165 PageID #:535

                                                                      APRIL 11, 2019




                                                                          PAGE 128
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 135 of 165 PageID #:536

                                                                      APRIL 11, 2019




                                                                          PAGE 129
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 136 of 165 PageID #:537

                                                                      APRIL 11, 2019




                                                                          PAGE 130
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 137 of 165 PageID #:538

                                                                      APRIL 11, 2019




                                                                          PAGE 131
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 138 of 165 PageID #:539

                                                                      APRIL 11, 2019




                                                                          PAGE 132
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 139 of 165 PageID #:540

                                                                      APRIL 11, 2019




                                                                          PAGE 133
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 140 of 165 PageID #:541

                                                                      APRIL 11, 2019




                                                                          PAGE 134
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 141 of 165 PageID #:542

                                                                      APRIL 11, 2019




                                                                          PAGE 135
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 142 of 165 PageID #:543

                                                                      APRIL 11, 2019




                                                                          PAGE 136
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 143 of 165 PageID #:544

                                                                      APRIL 11, 2019




                                                                          PAGE 137
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 144 of 165 PageID #:545

                                                                      APRIL 11, 2019




                                                                          PAGE 138
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 145 of 165 PageID #:546

                                                                      APRIL 11, 2019




                                                                          PAGE 139
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 146 of 165 PageID #:547

                                                                      APRIL 11, 2019




                                                                         PAGE 140
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 147 of 165 PageID #:548

                                                                      APRIL 11, 2019




                                                                          PAGE 141
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 148 of 165 PageID #:549

                                                                      APRIL 11, 2019




                                                                          PAGE 142
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 149 of 165 PageID #:550

                                                                      APRIL 11, 2019




                                                                          PAGE 143
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 150 of 165 PageID #:551

                                                                      APRIL 11, 2019




                                                                         PAGE 144
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 151 of 165 PageID #:552

                                                                      APRIL 11, 2019




                                                                          PAGE 145
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 152 of 165 PageID #:553

                                                                      APRIL 11, 2019




                                                                         PAGE 146
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 153 of 165 PageID #:554

                                                                      APRIL 11, 2019




                                                                          PAGE 147
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 154 of 165 PageID #:555

                                                                      APRIL 11, 2019




                                                                         PAGE 148
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 155 of 165 PageID #:556

                                                                      APRIL 11, 2019




                                                                         PAGE 149
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 156 of 165 PageID #:557

                                                                      APRIL 11, 2019




                                                                          PAGE 150
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 157 of 165 PageID #:558

                                                                      APRIL 11, 2019


XVIII. APPENDIX K: DRAFT GENERAL ORDER G10-01-03




                                                                          PAGE 151
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 158 of 165 PageID #:559

                                                                      APRIL 11, 2019




                                                                          PAGE 152
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 159 of 165 PageID #:560

                                                                      APRIL 11, 2019




                                                                          PAGE 153
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 160 of 165 PageID #:561

                                                                      APRIL 11, 2019




                                                                          PAGE 154
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 161 of 165 PageID #:562

                                                                      APRIL 11, 2019




                                                                          PAGE 155
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 162 of 165 PageID #:563

                                                                      APRIL 11, 2019




                                                                          PAGE 156
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 163 of 165 PageID #:564

                                                                      APRIL 11, 2019




                                                                          PAGE 157
Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 164 of 165 PageID #:565

                                                                      APRIL 11, 2019




                                                                          PAGE 158
 Case: 1:21-cv-01640 Document #: 4-6 Filed: 03/26/21 Page 165 of 165 PageID #:566




MISSION
The City of Chicago Office of Inspector General (OIG) is an independent, nonpartisan
oversight agency whose mission is to promote economy, efficiency, effectiveness, and
integrity in the administration of programs and operations of City government. OIG
achieves this mission through,
          • administrative and criminal investigations by its Investigations Section;
          • performance audits of City programs and operations by its Audit and
          Program Review Section;
          • inspections, evaluations and reviews of City police and police
          accountability programs, operations, and policies by its Public Safety
          Section; and
          • compliance audit and monitoring of City hiring and employment
          activities by its Hiring Oversight Unit.

From these activities, OIG issues reports of findings and disciplinary and other
recommendations to assure that City officials, employees, and vendors are held
accountable for violations of laws and policies; to improve the efficiency, cost-
effectiveness government operations and further to prevent, detect, identify, expose
and eliminate waste, inefficiency, misconduct, fraud, corruption, and abuse of public
authority and resources.

AUTHORITY

in the City of Chicago Municipal Code §§ 2-56-030(d), -035(c), -110, -230, and 240.




                                PUBLIC INQUIRIES:
                          NATALIE A. KURIATA: (773) 478-0534
                            NKURIATA@IGCHICAGO.ORG

              TO SUGGEST WAYS TO IMPROVE CITY GOVERNMENT,
                           VISIT OUR WEBSITE:
         IGCHICAGO.ORG/CONTACT-US/HELP-IMPROVE-CITY-GOVERNMENT

           TO REPORT FRAUD, WASTE, AND ABUSE IN CITY PROGRAMS:
                                        -FREE HOTLINE
                      (866) 448-4754 / TTY: (773) 478-2066

                          OR VISIT OUR WEBSITE:
           IGCHICAGO.ORG/CONTACT-US/REPORT-FRAUD-WASTE-ABUSE/
